 MORSE CHAIN COMPANY575Morse Chain Company, Eberhardt-Denver PlantandInternationalAssociationofMachinistsandAerospace Workers and its District Lodge No. 86,AFL-CIO. Cases 27-CA-2308 and 27-CA-2393April 25, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn July 29, 1968, Trial Examiner Howard Myersissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that itceaseanddesisttherefromand take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions and a supporting brief and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the Respondent's exceptions,the briefs, and the entire record in these cases andherebyadoptsthefindings,'conclusions,andrecommendations of the Trial Examiner, only to theextent consistent herewith.On October 5, 1966, pursuant to a consentagreement, an election was conducted in a unit ofthe Respondent's employees. Of the approximately176 employees eligible to vote, 171 voted; 115ballots were cast against the Union, and 55 for, withIchallenged ballot.' Approximately 8 months later,on June 21, 1967, the Union began anothercampaign to organize the Respondent's employees.Although precluded from an immediate election,'theUnion's announced purpose was to obtainauthorization cards from a sufficiently large numberof employees so that it could demand bargainingwithout the necessity of an election, under theBoard's decision inConren, Inc.'On July 17, 1967,itmade such a demand on the Respondent.'These findings are based, in part,upon credibility determinations of theTrial Examiner to which the Respondent has excepted.After careful reviewof the record,we conclude that these credibility findings are not contraryto the clear preponderance of all relevant evidence.Accordingly,we findno basis for disturbing these findings.StandardDry WallProducts.91NLRB 544, enfd.188 F.2d362 (C.A. 3).'In 1961, the United Steelworkers of America had lost an electionamong the Respondent's production and maintenance employees.'Section9(c)(3).'156NLRB592, enfd. 368 F.2d 173 (C.A. 7), cert.denied 386 U.S.974.Although agreeing with the Trial Examiner thatthe Respondent has, by conduct detailed in the TrialExaminer's Decision, violated Section 8(a)(1) of theAct, we disagree with his further conclusion that theRespondent also violated Section 8(a)(5) byrefusingtorecognize and bargain with the Union uponreceipt of the Union's letter of July 17, 1967.Initially,theTrialExaminer found that theRespondent never "manifested" a doubt concerningthe Union's majority status and that it relied solelyon its contention that there was no obligation torecognize the Union within 1 year after an election.However, it is apparent that this interpretation ofthe facts is inaccurate. Thus, the Respondent's letterof July 20, in rejecting the Union's request, stated:'As you know an election by secret ballot held lastOctoberuponyourpetitionshowedoverwhelmingly that our employees do not favorunion representation.An earlier election hadsimilarresults.All the information we haveindicates to us that our employees' feeling isunchanged.The letter went on to indicate that the Respondentwaswillingtocooperate in the holding of aBoard-supervised election as soon as possible. OnAugust 2, the Respondent returned a contractproposal submitted by the Union on July 31,reiterating its doubt of a Union majority and statingthat the proposal had not been considered andwould not be unless and until the Union wasauthorized to represent the employees in a Boardelection.Itisapparentfromtheabove that theRespondent's letters of July 20 and August 2 mayonly be construed as statements of doubt as to theUnion's majority status. Indeed, the Trial Examiner,in footnote 93 of his Decision, recognizes this in hisstatement that "Admittedly, Respondent acquiredno new evidence between July 18 and July 31, tosupport its July 20 claim that it doubted the Union'smajority representative status."The record alsoclearlyreveals that the Respondent, during thehearing, continued to rely on and advance its claimofdoubtof the Union's majority. Thus, theRespondent'splantmanager testified that theRespondent refused recognition because the Unionhad been beaten by a 2 to1margin inthe election,held within the year, and the Respondent still hadapproximatelythesameemployeesandapproximately the same number of employees. TheRespondent's exceptions to the Trial Examiner'sDecision and its brief in support thereof press thisposition.Under all the evidence in this case, we find thatthe General Counsel has not sustained his burden ofestablishingthatRespondent's rejection of theUnion'sbargainingdemand was in bad faith andthus violative of Section 8(a)(5). The Union hadrecently participatedina Boardelectionwhich it'Thisletter is quoted at greater length by the Trial Examiner.175 NLRB No. 98 576DECISIONSOF NATIONALLABOR RELATIONS BOARDlost by a decisive vote. Furthermore, the interferencefound herein, while not isolated, does not involve thetype of gross misconduct which demonstrates anadamant rejectionofthecollective-bargainingprinciple, particularly when considered ina Conrensituation involving Section 9(c)(3) of the Act andwhere the Respondent consistently expressed doubtas to the Union's majority status. We note also thatthe relatively insubstantial violations of Section8(a)(1) found here occurred during a brief periodprior to the Union's request for recognition, andthat the record does not show that such conduct wasrepeated thereafter. It would be difficult to find inthese circumstances that the Respondent's conductmade a fair election impossible. Finally, theRespondent in its letters to the Union clearly recitedthe background of the election as the basis for itsdoubt as to the reliability of the cards, and theRespondent offered to cooperate fully in the holdingof a Board election at the earliest possible date. Inthis entire context, we are not persuaded that theRespondent's conduct was such as to establish anunlawfulrefusaltobargainor to require theissuance of a bargaining order in order to effectuatethepoliciesof the Act. Accordingly, we shalldismiss the complaint insofar as it alleges violationsof Section 8(a)(5).6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the Respondent, MorseChain Company, Eberhardt-Denver Plant, Denver,Colorado, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Unlawfullyinterrogatingitsemployeesconcerning their activities and sympathies on behalfof any labor organization.(b)Promising its employees benefits in order todiscourage membership and activities in support ofthe Union.(c)Threatening its employees with loss of benefitsif they remainedunionmembers.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,except in a manner permitted by the provisions ofSection 8(a)(3) of the Act.2.Take the following affirmative action which, itis found, will effectuate the policies of the Act.(a)Post in conspicuous places at its Denver,Colorado, operations, including all places wherenotices to employees are customarily posted, copiesof the attached notice marked "Appendix."7 Copiesof said notice, on forms provided by the Regional'In view of our decision herein, we need not determine whether theUnion in fact had valid cards from a majority of the employees, and wetherefore do not consider or pass upon the Trial Examiner's discussion andfindings concerning the cardsDirector forRegion 27, shall, after being dulysignedby an authorized representative of theRespondent, be posted immediately upon receiptthereof, andmaintained by it for 60 consecutivedaysthereafter,insuchconspicuousplaces.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 27, inwriting,within 10 days from the date of thisDecision,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practicesnot specifically found herein.'In the event this Order is enforced by a decree of the United StatesCourt of Appeals,there shall be substituted for the words "the Decisionand Order"the words"a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLaborRelations Board and inorder to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employeesregarding their union activities and sympathies, nor willwe promise our employees benefits or threaten ouremployees with loss of benefits in order to discouragemembership and activities in support of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to form labororganizations,tojoinorassisttheInternationalAssociation of Machinists and Aerospace Workers anditsDistrictLodge No. 86, AFL-CIO, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the Act.DatedByMORSECHAIN COMPANY,EBERHARDT-DENVERPLANT(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, New CustomHouse, 721-19th St., Denver, Colorado 80202, Telephone303-297-3551. MORSECHAIN COMPANYTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner. This consolidatedproceeding,with the General Counsel of the NationalLabor Relations Board (herein called the'General Counsel iandtheBoard),andMorseChainCompany,Eberhardt-Denver Plant (herein called Respondent) eachbeingrepresentedbycounsel,andInternationalAssociation of Machinists and Aerospace Workers and itsDistrictLodgeNo 86, AFL-CIO (herein called theUnion), being represented by two officials thereof, washeard before Howard Myers, the duly designated TrialExaminer, at Denver, Colorado, on 9 hearing daysbetween January 30, and February 23, 1968, upon anamended consolidated complaint, dated November 30,1967, issued by the General Counsel, for and on behalf ofthe Board, through the Director of Region 27 (Denver,Colorado),andRespondent'sanswerdulyfiledonDecember 8, 1967.2The amended consolidated complaint, as furtheramended at the hearing, based upon a charge and threeamended charges (Case 27-CA-2308) duly filed by theUnion on June 29, July 24, August 16, and November 9,1967, respectively, and upon a charge duly filed by theUnion on November 17, 1967 (Case 27-CA-2393),alleged,in substance, that Respondent engaged in certain unfairlabor practices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended from time totime, herein called the Act.'Upon the entire record in the case and from hisobservation of the witnesses, I make the following-'FINDINGS OF FACTI.RESPONDENTS BUSINESS OPERATIONSMorse Chain Company, Eberhardt-Denver plant, adivisionof Borg-Warner Corporation, is a New Yorkcorporation, having its principal offices and place ofbusinessatNew York, New York.At its Eberhardt-Denver plant, which is located at 4650Steele Street, Denver, Colorado, the employees of whichThis term specificallyincludescounselfortheGeneralCounselappearing at the hearingOn the sameday,November 30, 1967, theamended consolidatedcomplaint was issued, the aforesaid Regional Director,for and on behalf ofthe Board,also issued an order, byvirtue of theauthonty vested in him bySection 102 33 of theBoard'sRules and Regulations,Series8,asamended,consolidating,for the purpose of hearing,the above numberedcasesSpecifically,the consolidated amended complaint,as further amended atthe hearing,alleged that(a) on certain stated dates Respondent, throughcertain named supervisors,interferedwith,restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Actby engaging in certain unlawful conduct, (b) Respondent,since on or aboutJuly 17, 1967,and specifically on certain other stated dates, hasfailed andrefused to recognize or to bargaincollectivelywith the Union as thecollective-bargaining representative of Respondent's employees in a certainclaimed appropriate unit notwithstanding the fact that the Union at alltimes sinceJuly 17, 1967, hasbeen designated and selected as suchrepresentativeby a majority of theemployees in said claimed bargainingunit, and(c) on or aboutNovember6, 1967, Respondent unilaterally, andwithout notice to or consultation with the Union,changed the then existingconditionsof employmentby reducing the hoursof work ofthe unitemployees and by increasing said employees'hourly rate of payOn April 8,1968, the General Counsel and Respondent's counsel filedbriefs which have been carefully considered577are the only ones involved in this proceeding, Respondentis engaged in, and during all times material was engagedin,themanufacture, sale, and distribution of speedreducer units.During the 12-month period immediately preceding theissuanceof the complaint herein, which period isrepresentative of all times material, Respondent shippedfrom its Denver plant to customers located outside theState of Colorado finished products valued in excess of$50,000.During the aforesaid representative 12-monthperiod,Respondent's out-of-state purchases of goods andmaterials used in the course and conduct of its Denverplant operations exceeded $50,000 in value.Upon the basis of the foregoing facts, I find, in linewith established Board authority, that Respondent isengaged in,and during all times material was engaged in,abusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act and that its businessoperations meet the standard fixed by the Board for theassertionof jurisdiction.iITHE LABOR ORGANIZATION INVOLVEDTheUnionisa labor organization admitting tomembership employees of RespondentIli.THE UNFAIR LABOR PRACTICESA PrefatoryStatementOn September 6, 1966, the Union filed a petitions withtheBoard'sTwenty-seventhRegionalOffice (Denver,Colorado)seekingtobe certified as the statutorycollective-bargainingrepresentativeofRespondent'semployees in thebargaining unitset out in said petition.`On October 5, 1966, the aforementioned RegionalDirector conducted a secret ballot election among theemployees in the appropriateunit.Of the appropriate 176employees eligible to vote, 171 thereof voted; 115 ballotswere cast against the Union and 55 for. The ballot of onevoter was challenged.On October 13, 1966, the thenactingDirector ofRegion 27, certified the results of the election finding thattheUnionhadnotbeendesignatedthecollective-bargainingrepresentativeof the employeesinvolved 'B Interference,Restraint,and Coercion; Refusal toBargainCollectivelywith the Union1.The refusal to bargain collectivelya.The appropriate unitThe amended consolidated complaint, as furtheramended at the hearing, alleged and the answer admittedthat all persons employed at Respondent's Denver plant,but excluding office clerical employees, and supervisors as'Case 27-RC-3080The unit found appropriate in said proceeding wasAllpersonsemployed by Morse Chain Company, Eberhardt-Denver plant,4650 SteeleStreet,Denver,Colorado,butexcludingofficeclericalemployees,salesmen, guards,professional employees and supervisors as defined in theAct'Pursuant to a petition filedby the UnitedSteelworkers of America withthe Board in 1961,the Regional Director of Region 27 held a secret ballotelectionamong Respondent'sDenver-Eberhardt plant production andmaintenance employees. The Steelworkers lost that election. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined in the Act constitutea unitfor the purpose ofcollective bargaining.Upon the record as a whole, theTrialExaminer finds that at all times material, allRespondent's Denver plant employees, salesmen, guards,professional employees, and supervisors as defined in theAct constituted, and now constitute, a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act with respect to grievances, labordisputes, rates of pay, wages, hours of employment, andother conditions of employment. The undersigned furtherfinds that said unitinsuresto Respondent's employees thefull benefit of their right to self-organization and collectivebargaining, and otherwise effectuates the policies of theAct."b.The Union's majoritystatusin the appropriate unitThere was introduced into evidence by the GeneralCounsel a list compiled by Respondent containing thenames of 216 bargaining unit employees in Respondent'semploy on July 17, 1967,9 the date on which the UnionwroteRespondentdemandingrecognitionasthecollective-bargaining representative of the employees hereinvolved.On behalf of the General Counsel there were offeredand received in evidence 118 cards expressly authorizingthe Union to represent the signers thereof for the purposesof collective-bargaining.The 118 cards, referred to immediately above, plus theUnion's authorization cards of Delbert Craig (dated June27), James Ducey (dated June 21), and Robert W Runk(dated June 22), were in the Union's possession on orprior to July 1710Respondent, in support of its contention that the Uniondid not represent an uncoerced majority when it made itsinitial demandfor recognition on July 17, maintained atpage 19 of its brief, "Of the 78 employees who testified asto the signingof their own card, 47" of those witnessestestified they signed the card for the purpose ofgetting anN L.R.B. election," and hence, Respondent's argumentruns, the cards of said 47 persons should not be countedin support of the Union's majoritystatus.The cards of the 47 named persons are discussedseritiamimmediately below:CarlGreen, called as a General Counsel witness,testified on direct examination that he signed, dated, filledin twounionauthorization cards- One on June 12 andthe other on June 21; that he received the June 12 cardfrom Duane Arterburn, a coworker, on the day he signed'This unitis the same as that foundappropriatefor the purposes of theOctober 5,1966 Board-conducted election(Case 27-RC-3080)'All dates hereinaftermentioned,unless otherwise indicated, refer to theyear 1967"The cards of Craig,Ducey, and Runk were not offered in evidencebecause,as the General Counsel explained,theiremployment withRespondent had ceased prior toJuly 17Underthe circumstances, thecards of Craig, Ducey,Runk will not be considered in determining theUnion's majoritystatus asof July 17, orat any timethereafter"Namely, CarlGreen, DeForest,James Dennis, Cook,Frakes, Cooper,Gardner, James Green, Shaefer,Medina,Rickard,Wilson,Pryor,Schnaltz, Stratton,Salazar,Allen,Anderson,Clark,Roberts, Legvold,McClure,Jeanpierre,Arterburn,Bishop,Schippert,Dusch, Pfeifer, Kugi,Graham, Hinton, Dick,Eastin, Chenoweth,Heidnck, Brown,Lucci, JohnDennis, Bryan, Adamson,Ruiz, Van Meter,Martin, Johnson, McDuffie,and Fongit;that aftersigning,dating, and filling in said June 12card he mailed it the same day to the Union;" that hereceived the June 21 card from Arterburn "one or threedays" prior to June 21, that the June 21 card was anauthorization card used by the Union in 1966;" that hesigned said June 21 card because Arterburn told him thatthe June 12 card was "no good" and it was thereforenecessary for him to sign an authorization card the Unionwas then using; and that he read, signed, dated, and filledin the June 21 card and returned it to Arterburn on June2 l.14"The Union'sname and address appear on the front of the card (aso-called "businessreply" postagepaid card)The cardis postmarked June12 and the Union's receipt stamp indicates that it was received on June 13'This card readsas followsAuthorization for Representation Under theNational Labor Relations ActI the undersigned employeeofMQRSE CHAIN CO.COMPANY4650 STEEL ST DENVER. COLO.ADDRESS OFCOMPANYhereby authorize District Lodge No 86, International Association ofMachinists,AFL-CIO (Telephone SHerman 4-3189)to represent me and,inmy behalf, to negotiate and conclude all agreements as to hours ofLabor,Wages, and other employment conditions This authorizationsupersedes any similar authority previously given to any person ororganizationMy SignatureCarl J.GreenDate June12, 1967My Adress7320 DexterPhone 288 4594Kindof Work O.D GRINDER Dept GRINDINGPresentWage Scale 2 36 PER HR.Shift.Day Swmg_LGraveyard-Do your receivea nightshift bonus"YES"This card reads as follows.YES, I WANT THE lAMI the undersigned,an employee of(Company)Morse Chain Co.herebyauthorize the InternationalAssociationofMachinistsandAerospaceWorkers(IAM) TO ACTasmy collective bargaining agentwith the company for wages,hours and working conditions It is myunderstanding that I will be invited to ioin the iAMNAME (print) . Carl J GreenDATE 6-21-67ADDRESS(pent)7420 DexterCITY Commerce CityDEPTGrindingSHIFTNightPHONE 288 4594Classification _ n n G.-icr 7SIGN HEREXCarl J. GreenNOTEThis authorization to be SIGNED and DATED IN EMPLOYEE'SOWN HANDWRITINGYOURRIGHT TO SIGN THIS CARD IS PROTECTED BYFEDERAL LAWReceived by (initial).DEAThe words, "YES, I WANT THEIAM," appearing at the top of the card,are in bold three-point type, white print on red background All the cardsreferred to in the instant proceeding,except Green'sJune 12 card, bearthe same printing as Green's June 21 card MORSE CHAIN COMPANYGreen further testified on direct examination that heknew Vincent H. DeForest, a Respondent employee, thathe acted as a "go-between between Arterburn and Mr.DeForest"; that "previously" to DeForest "signing a cardIasked him if he would be interested in signing a card,that I was asked by Mr. Arterburn to ask him"; thatwhen DeForest replied that he might be interested, he saidto DeForest, "I'll get you one. If you want to sign it, fine;if you don't, that's fine"; that a "couple of days" or "aweek" after he gave DeForesta unionauthorization cardhe saw DeForest sign it, after work, in the employees'locker room;"and that DeForest returned the signedcard to him and he, in turn, gave it to Arterburn.Green then testified on direct-examination as follows:Q. Was there any discussion about an election at thetime?A. The way that I understood - the way it wasexplained to me -TRIAL EXAMINER: Who explained it?THE WITNESS- Mr. Arterburn - that this was a cardrequestinga unionvote- not a vote for the union atthe time that you turned the card in, and that is thesameway I explained it to Mr. DeForest.Q. (By Mr. McCabe) Now, what do you mean thiswas not a vote?A.Well, it just seemed - it turned out that thesecards are not to be a vote for the union. They get somany percentage, they can come in and say-aribtratewithusor else- we were under theassumption- at least, I was, and I gave the sameassumption to Mr. DeForest that this was a request forthe union to come and request a voteQ. Did Mr Arterburn - what did Mr. Arterburntell you that led you to believe that?A. Just exactly what I got through telling you.Q. Did he say that is the only thing the card wouldbe used for?A. That's right. That's the way I was led to believe.Q. Now,again,what words were you told?A. I don't remember exactly what words I was told,but in the nut shell that this was just a request for theunion to request a vote. That this was not a vote for theunionto come in and say, "Well, bargan [sic] or else."Q. Did you read the card before you signed it9A. I sort of breezed through it. I should have read ita bit closer. To my chagrin I found this out a littlelater. Then I found out the damage had been done.Q. Did you ever ask for your card back?A. No, I didn't.On cross-examination by Respondent's counsel, Greenwas asked, "Was there any discussion at the time Mr.DeForest signed his card as to what he thought the effectof this card would be?", and he answered, "I said in [my]previous testimony that we thought that it was just a callfor aunionvote " Green then testified that he did not signanauthorizationcardduringtheUnion's1966organizational drive, that after he had signed the June 21unionauthorizationcardheheard"rumors going"The record establishes that DeForestsignedhis authorization card onJune 23579around," but could not "say for sure who I heard it from"the"statementinrelationtothose[authorization]cards, `Sign now and it's $10.00; if theunion gets in and you haven't signed, it's $50.00"'; that hereceived the June 21 card from Arterburn "between oneand three days" prior to June 21; that he signed said June21 card at home; and that he did not attend any unionmeeting because, "Secondly, I am not what you call aunion man,but it's getting- first, to beat the rush incase there is a lower union fee should the union get in -that'sfine; that'smoney I save"; and that he "didn'treally pay any attention", when asked by Respondent'scounsel, "Now, were you present when Mr. Arterburn wasgiving authorization cards to any other employees?"DeForest, who was in the hearing room during theentire time Green was testifying, was the next witness. Ondirectexamination by the General Counsel, DeForesttestified that he received a union authorization card fromGreen; that he read the card but "not very thoroughly";and that he signed and dated the card on June 23.Arterburn testified on directexaminationthat he hadbeen in Respondent's employ for about 5 years; thatbecause "he was very unhappy with the company," hetelephoned,andwithinaday or two, called uponMeacham,"aGrand Lodge representative of theInternational here involved, and the person who personallyconducted the Union's 1966 and its 1967 organizationcampaignsamongRespondent'semployees,thatatMeacham's home they talked about unionsingeneral,what the Union had accomplished for employees at otherplantsandwhat the Union could accomplish forRespondent's employees; that before leaving Meacham'shome, Meacham gave him some union authorization cardsfor distributionamongRespondent's employees; and that(on some undisclosed date) Meacham instructed him "topick up the [signed union authorization cards] and bringthem to Meacham.Arterburn further testified on direct examination, thathe attended the second of the two organizational meetingsheldon June 21;"thatbesidessigningaunionauthorization card at said meeting he also signed theattendance sheet which Meacham had prepared.On cross-examinationbyRespondent'scounsel,Arterburn testified that commencing "right after" themeeting he attended on June 21, he handed out unionauthorization cards to some of his coworkers at which"Arterburn was in error when he placed this incident as having takenplace on June 18, his call and visit to Meacham apparently took placeabout a week prior to the date fixed by him This finding finds support byMeacham'scredited testimony which shows (1) the day following theaforementioned telephonic conversation with Arterburn and the latter'svisit to his home,hemailed letters, dated June 13, addressed "DearSupporters and Friends" to about 20Respondentemployees who hadassisted in the Union's 1966 organizational campaign,requesting each ofthem "to assist in organizing for a majority representation among allproduction and maintenance employees" and to meet with certain unionofficials on June 21 at a place to be announced later,(2) on June 14,Meacham sent letters, addressed"To All Inside Committee Members," tothe aforesaid approximately 20 employees,informing them of the time andplace of the scheduled June 21 meeting In addition, (a) Arterburn testifiedthat when he met with Meacham at the latter's home,Meacham gave himsome union authorization cards which Meacham requestedArterburn todistribute among Respondent's employees,and (b)Carl Greentestified,and the undersigned finds,that he received a union authorization cardfrom Arterburnon June 12 and he signedit that day"The first of these meetings was held from about 2 to about 4 p m forthe night shift and was attended by seven Respondent employees. Theothermeeting commenced at about 4 30 p m.and was attended by 13day-shift employees of Respondent 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime he "told them that there would be an election"; thathe got the idea that there would be an election from thefact, "The year before the cards were filled out were foran election, and that was part of where I got the idea, Isuppose, and then I think another reason was that at themeeting1ssomebody said, `Well, we're starting kindaearly, you know.' This was in June, and we still had tillOctober before we could have a vote, and George[Meacham] says, 'Well, we'll get an early start"';" andthat he signed an authorization card only because he"expected" that an election would be held "when the oneyear was up."Arterburn, although never requesting the return of hisunionauthorization card, ceased being active in behalf ofthe Union around July 7. In fact, he ceased (1) requestinghis coworkers to sign authorization cards, which he didprior to the aforesaid date at all available times - before,during, and after work - on and off company property;(2) attendingunion meetings,and (3) having any contactwhatsoever with Meacham.20Regarding what transpired, and what he and otherssaid, at each of said two June 21 meetings, Meacham,credibly and without contradiction, testified that he askedthe employees, upon their entering the meeting, or shortlyafter they had entered, to write their names, addresses,telephone numbers, and their departments on the paper hehad prepared for such information; that each employeedid as requested; that, among other things, he asked theemployees, "How much interest there was in the plant fororganizing"; that when "they told me there was a lot ofinterest" he "advised them that in view of the fact that wehad an election eight months before that there could notbe another election, but that in view of recent rulings ofthe Board and upheld by the Circuit Court of Appeals,"thatwe did have another avenue and that was throughdemandingrecognitionif enough people authorized us torepresentthem"; that he also "told them if they wanted toserveasan in-plant committee,we would start inorganizingthe plant"; that when the employees expressedtheirwillingnessto have the Union represent them and"to serve asan in-plant committee," he distributed unionauthorizationcards; that at the first ofthe two meetingsfiveof thesevenemployees attending signed unionauthorizationcards; 12 that at the second meeting, 9 of the13 employees attendingsigned similarcards;23 that beforethe close of each June 21 meeting some employees tookunsignedunionauthorization cards for the purpose ofdistributingthem among their coworkers; and thatarrangements were made for Arterburn to collect theauthorization cards signed by Respondent's night-shiftemployees who would then turn the cards over to him andforMorgan to collect the authorization cards signed byRespondent's day-shift employees who would then turnthe cards over to him."Held on June 21"Arterburn testified that he did not know who said"Aren'twe startingearly,"but, "It might have been me""Arterburn, however,did obtain a signed authonzation card on July 12,from Jerry Cook which he turned over to James Ducey Regarding Cook'scard,Arterburn testified that it "was the last card that I got signed, andthat was more or less just on a bet with Ducey.He said that I didn't haveenough guts to go get it signed,and I said I did ""Referring toConren, Inc , etc,and et ano v N L R B,368 F 2d 173(C A 7)"Namely, Arterburn,Bruce Badsky, Ernest Carter, James Ducey, andRonald Groetkin"Namely, Arthur Morgan, George Dick,Harold Dumakowski, MarvinIn the light of the Trial Examiner's observation of theconduct and deportment at the hearing of Arterburn, CarlGreen, and DeForest, and after a very careful scrutiny oftheir testimony, all of which had been carefully read, andparts of which have been reread and rechecked severaltimes, I find that Arterburn, Green, and DeForest signedtheir respective cards, on the dates they bear withoutbeing told by anyone that the cards were to be used forany purpose other than what the cards stated they were tobe used; namely, the designation of the Union as theircollective-bargainingrepresentative.Although,Greenattempted to give the impression that he signed the cardbecause he assumed from what Arterburn had told him,that the card was merely a request that a "union vote" behad, he admitted he found out later to his "chagrin" thatthe card he signed was "not a vote for the union at thetime that you turned the card in," he, nonetheless, neverrequested the return of the card after he discovered, as hetestified, "To my chagrin, I found this out a little later.Then I found out the damage had been done."In addition, Arterburn testified that he received thesigned card from Green but nowhere in his testimony isthere any mention that he made any remark which couldlead Green to assume that the card was to be used for anypurpose other than what it explicitly said, in large, boldletters, "YES, I WANT THE IAM "Furthermore, although DeForest, who was present inthe hearing room throughout Green's entire examinationand testified immediately after Green had been excusedfrom the witness-stand, there is absolutely nothing inDeForest's testimony of any mispresentation by Green orby anyone else as to the purpose of the card or thatDeForest signed it because of any coercive remarks madeby anyone connected with the Union or made by anyonesoliciting signatures to union authorization cards.Ialso find that Green signed the June 12 and the June21cardsabsent any coercive remarks from anyoneconnectedwith the Union or from anyone solicitingsignatures to union authorization cards or because of anymisrepresentation of the purpose of the cards.Ifurther find that Arterburn's testimony that he signedthe authorization card on June 21, because he expected itwould bring about a Board-conducted election sometimeafter October 1967, is, to say the least, patently false. Thisfinding becomes inescapable when consideration is givento: (1) Arterburn impressed me as being above averageintellectuallyand hence proficient enough to read andcomprehend the clear and unambiguous statement ofrepresentation on the card, (2) the fact that he initiatedand then spearheaded the Union's 1967 organizationcampaign,(3)attended the June 21 meeting at whichMeacham stated,in nouncertain words, that no electioncould be held until October, but if sufficient number ofemployees designated the Union their collective-bargainingrepresentative then the Union could and would demandrecognitionfrom Respondent as such representative, (4)attendall union meetingsprior to about July 7, when hisactiveparticipation in theUnion's affair apparentlyceased, and (5) secured more signed authorization cards,prior to July 7, than mostunionadherents."Gassman, Robert B Laing, Forrest Neal, Nelson Begay, and LeonardAnthony"It is significant to note at this juncture that during the evening of June21,Kenny Huston, Arterburn's foreman and immediate supervisor, cametoArterburn's machine and asked Arterburn if he had been to the unionmeeting that day Huston asked if he were for the Union, and Arterburnreplied that he was because of the benefits the Union could secure for theemployees MORSE CHAIN COMPANYUnder the circumstances, Arterburn's, Green's, andDeForest'spurported afterthoughts as to what theythought the cards meant cannot negate the overt act ofhaving signed the cards designating the Union as theircollective-bargaining representative.25Accordingly, upontheentirerecord in the case, I find, contrary toRespondent's contention, the authorization cards of CarlGreen, Vincent DeForest, and Duane Arterburn are validand that the said cards should be counted in support ofthe Union's majority status.James Dennis, a General Counsel witness, testified andIfind, that about a week after he had been employed byRespondent, a coworker handed to him, and also to "theotherguy"withwhom he was working, unionauthorization cards, that he could not recall who handedhim the card; he had no discussion with the person whohanded him said card, except that said person asked himif he wanted a card; that he "glanced through" the card;filled in the information called for thereon; dated it (June30), signed it, and a few hours later returned the signedcard to the person from whom he had received it; andthat,although the person who gave him the card saidnothing "about the card being for an election," he signeditbecause, "We heard it was for a vote so we [sic] signedit."Upon the record as a whole, I find James Dennis' cardis valid and that it should be counted as such in support ofthe Union's majority status.James Curtis, a General Counsel witness, testified thathe is a high school graduate; that he had been aRespondent employee for about 15 months; that JamesDucey handed him the union authorization card which heread, signed, filled in the information called for, dated it(June 21), and then returned it to Ducey; that at the timethe card was given to him, Ducey asked if he wereinterested in the Union; that he never was told by anyoneabout an election; and that he had attended two unionmeetings.26Upon the record as a whole, I find that James Curtis'card is valid and that it should be counted in support ofthe Union's majority status.Robin Frakes, a General Counsel witness, testified, thathe has been in Respondent's employ for over 8 years; that,although he did not read the authorization card whichArterburn handed him, he filled in all the informationcalled for on the card, dated it (June 30), and then handeditback to Arterburn; that the only discussion he had withArterburn about the card was, "He [Arterburn] just saidif I signed this card there would be a vote as the previousyear"; and that he was never present when Arterburn gavean authorization card to, or even spoke to, any employeeabout such cards.Frakesmeticulouslyprintedalltheinformationrequested on the authorization card, except hissignature.It istherefore safe to infer, which I do, that Frakes'testimony that he did not read the card is unworthy ofbelief.Under the circumstances, I find that Frakes signedthe card for the sole purpose of designating the Union hiscollective-bargaining representative and that it is valid andthat the card should be counted in support of the Union's"See, for example,N L R Bv.GordonMfg Co ,395 F.2d 668 (C A6), decidedJune 6, 1968"Since the first meetingof the Unionwas on June 21, it follows thatwhatevermeetingsCurtis attendedmust have been subsequent to hissigning the authorization cardThis finding is buttressedbyCurtis'credited testimony to the effectthat heprobably attended the second unionmeeting since"everybody"talked about a meeting which had been heldpnor to any he had attended581majority status.William Cooper, a General Counsel witness, testifiedthat he worked for Respondent for 1 year; that he readthe authorization card which he received from PhillipHamilton, a coworker; that he read the card, filled in theinformation requested thereon;27 and signed it on the dateitbears (July 5).Upon the record as a whole, I find that WilliamCooper's card is valid and that the card should be countedin support of the Union's majority status.Brian Gardner, a General Counsel witness, testified thathe has been a Respondent employee for about 5 years;that he read and signed the union authorization cardwhich James Ducey had given him; and that as he wasleaving the plant on July 5, the day he signed said card,Ducey asked him to sign the card if he were interested inthe Union.Upon the record as a whole, I find that Gardner's cardis valid and that the card should be counted in support ofthe Union's majority status.James Green testified, on direct examination by theGeneralCounsel, that he has been in Respondent'semploy for approximately 18 months; that on July 7,James Ducey, "asked me if I wanted to sign" a unionauthorization card; that when he replied in the affirmative,Ducey handed him an authorization card which he read,filled in all the information called for, dated it (July 7),and then signed it.On cross-examination, Green testified that when Duceyhanded him the card, Ducey said, "Well, this wassupposed to be an election, these cards"; that he wasnever "present at any time when Mr. Ducey told anyother employees that the card would be for an election";thatDucey did not "say anything about $10.00; $50.00later,"28adding, however, "There was plenty of talk likethis"; that he could not recall from whom he heard theabove quoted expression, but, to quote Green, "I don'tbelieve [Ducey] ever" made such a statement.The pertinent portion of Green's redirect examination isas followsQ. (By Mr. McCabe)29Was it your testimony JamesDucey told you if they got enough cards there would bean election?A. Yes, sir.Q. When did he tell you that?A. Before I signed the card.Q. He told you that before you signed the card?A. Yes, sir.Q. But, did he tell you that is the only thing the cardwould be used for?A.Well, if the union did happen to come in, theycould also save you $40.00.Q. If the union should come in, how -A. If there was a vote.Q.Now, are you using James Ducey's words orusing your words?A. Well, this is what he told me.TRIAL EXAMINER: Who gave you the card?"The requested information was printed by him"The expression, "$10 now, $50 later"refers to some discussionregarding reduced initiation fees offered to any employee who desired tobecomeaunionmember pnor to the Union becoming thecollective-bargaining representative."Counsel for the General Counsel 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE WITNESS: Jim Ducey. Actually, there were twomen. Jim Ducey and Arterburn were together.TRIAL EXAMINER: And who -THE WITNESS: Arterburn. I think that's his name.TRIAL EXAMINER: You mean DuaneArterburn9THE WITNESSYes,Sir.Upon the entire record in the case, coupled with thefact that Green gave me the distinct impression that hewas studiously attempting to conform his testimony towhat he believed to be to the best interest of Respondent,Ifind, (1) Ducey did not tell Green that the proffered cardwas for the purpose of obtaining an election, (2) thatGreen signed the card for the sole purpose of designatingthe Union his collective-bargainingrepresentative, (3) thatJames Green's authorization card is valid, and (4) that thecard should be counted in support of the Union's majoritystatus.Frank Schafer, a General Counselwitness,testified,and I find, that he is presently employed by ColoradoIndustrialBank; that he was employed by Respondentfrom January 1967 until the following November; that onJune 23, a coworker named Schmidt gave him andanother employee, Robert Bishop,union authorizationcards; that Schmidt said, when he handed the cards tohim and Bishop, to quote Schafer, "He wanted to know ifwe wanted the union to represent us, we should go aheadand fill the card in; if enough were filled in, we could havethe union come in to our company"; and that he read,filled in the information requested on the card, dated it,signed it, and then returned the card to Schmidt.Upon the record as a whole, I find Frank Schafer'scard is valid and that the card should be counted insupport of the Union's majority status.Robert Bishop, a General Counsel witness, testified,and I find, that he is now employed at the PinehurstCountry Club; that he was in Respondent's employ fromMarch 6 until October 13, 1967; that on June 23, PaulSchmidt30gave him aunionauthorization card; that hetook the card home, read it, filled in the informationrequestedon the card, dated it, signed it, and thenreturned it to Schmidt.When asked by Respondent's counsel what he thought"the effect of signing that card would be," Bishop replied,"Well, at the time I signed it, I just thought whatever itsays on there. I don't know what it says now. I waswillingto listen to what theunionhad to offer."Upon the record as a whole, I find that RobertBishop's is valid and that the card should be counted insupport of the Union's majority status.WilliamMedina, a General Counsel witness, testifiedthat he has been in Respondent's employ for about 22months; that he receiveda unionauthorization card fromWilliam Decker, a fellow worker, on June 29; that he readthe card; that he was not positive if he filled in all theinformation requested on the card, but he did date it,signed it, and then returned the card to Decker.Medina testified on cross-examination that it was his"understanding, that the purpose of the card was so therewould be an election"; and that Decker had mentioned"that" about a week or so before he got the card fromDecker.Upon the record as a whole, and despite Medina's"understanding" as to the purpose of the card," I findthatWilliamMedina's card is valid and that the cardshould be counted in support of the Union's majoritystatus."Apparently the same individual about whom Schafer testifiedWilliam Decker, a General Counsel witness, testified,and I find, that he is presently employed by M.D.C.Products; that prior to ceasing work at Respondent's planton August 7, he had been employed there for about 18months; that on June 21, James Ducey gave him a unionauthorization card, read it, dated it, signed it, and thenreturned it to Ducey; and that the only conversation hehad with Ducey at that time about the Union was, "Howwe was doing."Upon the record as a whole, I find that WilliamDecker's card is valid and that the card should be countedtoward the Union's majority statusLowell Rickard, a General Counsel witness, testified,and I find, has been in Respondent's employ for about 18months; that Bruce Badsky, a coworker,72gave him aunionauthorization card which he read, filled in theinformation requested on the card, dated it (June 21), andthenreturnedthecardtoBadsky;and that noconversation transpired at the time Badsky gave him thecard.Upon the record as a whole, I find that despite ofRickard's testimonyon cross-examinationthatwhen hesigned thecard, "I just thought they'd have an election;that'swhat they did the year before," Lowell Rickard'scard is valid and that the card should be counted insupport of the Union's majoritystatus.RickeyWilson, a General Counselwitness,testified,and Ifind, that he could not recallthe nameof the personwho gavehim the unionauthorization card which he read,filled in theinformationrequested on the card, dated it,signedit,and then on June 21, delivered it to Arterburn,and that the card had been given tohim acouple of daysprior tohis signing it.Upon the record as a whole, and despite Wilson'stestimony on cross-examination that he "thought therewould be some sort of an election,"" I find that RickeyWilson's card is valid and that the card should be countedin support of the Union's majority status.Urias Pryor, a General Counsel witness, testified, and Ifind,thathe has been in Respondent's employ forupwardsof 12 years; that he received a unionauthorization card from James Ducey; that he could notrecallwhether he read the card because, "I had beenthrough this four or five other times"; that he filled in theinformation requested on the card, dated it (June 21) andthen returned it to Ducey; and that no one told him thatthere would be an election at thetimehe signed the cardgiven him by Ducey.Upon the record as a whole, I find that Urias Pryor'scard is valid and that the card should be counted insupport of the Union's majority status.Max Schmaltz, a General Counsel witness, testified,and I find, that when Arterburn handed him theauthorization card, the following transpired, "He simplytold me that if I signed the card, he didn't tell me it wouldbe for an election, but what he did tell me, he said itwouldn't count as a vote"; that he took the card home,read the card, filled in the information requested on thecard, signed it (June 26); and that the next day hereturned the signed card to Arterburn."To presently undertake a search of the deepest recesses of Medina'smind as of June 1967, in order to fathom motivation in face of the clearand unambiguous language of the card, impresses me as a chimerical andfutile exercise"Badsky attended one of the two aforementioned June 21 meetings"Wilson also testified on cross-examination that 'no one told him therewouldbe an election MORSE CHAIN COMPANY583Upon the record as a whole, I find that Max Schmaltz'card is valid and that it should be counted in support ofthe Union's majority status.George Stratton, a General Counsel witness, testified,and I find, that he has been in Respondent's employ forupwards of 5 years; that Art Morgan, a coworker," gavehim a union authorization card, which, after keeping saidcardovernight he read it, filled in the informationrequested on the card, dated it (June 30), signed it, andthen returned the card to Morgan; that he had noconversation with Morgan when the latter handed him thecard;and that thereafter he signed a membershipapplication and paid the required $10 initiation fee.Upon the entire record in the case, I find, despiteStratton's testimony on cross-examination thatMorgantold him that the card "was for trying to vote the unioninto the shop" and that he thought "in a way" the cardwas to be used for "a vote," the undersigned finds thatGeorge Stratton's card is valid and that the card shouldbe counted in support of the Union's majority status.Ike Salazar, a General Counsel witness, testified, and Ifind, that he has been in Respondent's employ for about18months; that either James Ducey or Arterburn handedhim a union authorization card which he read, filled in theinformation requested on the card, dated it (June 23),signed and then returned it to Arterburn; that the onlyconversation which took place when the card was given tohim was that either Ducey or Arterburn "asked me tosign" the card; and that thereafter he signed a unionmembership application and paid the required $10initiation fee.Upon the entire record in the case, I find, despiteSalazar's testimony on cross-examination, "I thought theywould have an election before the year was up for theunion to have another election"; that Ike Salazar's card isvalid and that the card should be counted toward theUnion's majority status.John Allen, a General Counsel witness, testified, and Ifind, that he has been in Respondent's employ for about 4years; that he received a union authorization card fromJames Ducey, read it, filled in the information called foron the card, dated it (July 8),signed it,and then returnedthe card to Ducey; and that at the time he received thecard from Ducey the only conversation they had was thatDucey said, "Let's get to work on getting the union thingstarted."Upon the record as a whole, I find that John Allen'scard is valid and that the card should be counted insupport of the Union's majority status.Bruce Allen, a General Counselwitness, testified, and Ifind, that he hasbeen inRespondent's employ for about 3years; that on or about June 20, Ronald Groetkin" gavehim a unionauthorization card; that he read the card,filled in the information called for on the card, dated it(June 21), signed it, and returned the card to Groetkin;and that when Groetkin handed him the card, Groetkinsaid, "It was a vote card rather than a card for a vote."Upon the entire record in the case, I find that the cardof Bruce Allen is valid and that the card should becounted in support of the Union's majority status.Darrell Anderson, a General Counselwitness,testified,and I find, that he .has been in Respondent's employ forabout 10 months; that he receiveda union authorizationcardin the mail;that he read it, filledin the information"Morgan attended one of thetwo June 21meetings and thereafter wasvery activesoliciting his coworkers to sign union authorization cards."Groetkin attended one of the two June 21 meetings.requested thereon, dated it (July 21), and then mailed it tothe Union about 2 weeks after he had received it."Upon the record as a whole, I find, despite Anderson'stestimony on cross-examination that two coworkers,"who, apparently were not officially connected with, oragentsof, the Union, told him that the card "was not fora vote and you [the employees] will get an election," thatDarrellAnderson's card is valid"and that the cardshould be counted in support of the Union's majoritystatus."Dennis Small, a General Counsel witness, testified, andIfind, that he has been in Respondent's employ for about3years; that he received a union authorization card,together with some other union material at the plant gate;that he took the card home, read the card, filled in theinformation requested thereon, dated it (July 4), signed itat home in his wife's presence, and then mailed it toGeorgeMeacham,theUnion'sGrandLodgerepresentative and its chief campaign leader.Upon the record as a whole, I find that Dennis Small'scard is valid and that it should be counted in support ofthe Union's majority status.Richard Roberts, a General Counsel witness, testifiedthat he is presently employed by Mine and SmelterSupply Company; that previously to said employment heworked for Respondent from about October 1966 untilabout November 1967; that, Orville Sackrider, a fellowemployee, told him about a week or two prior to June 21,"We were going to get some cards so the union wouldhave an idea how many people were in favor of theunion"; that Sackrider gave him a union authorizationcard which he read, filled in the information called forthereon, dated it (June 21), signed it, and then returnedthe card to Sackrider; and that he signed the cardbecause, "I was in favor of the union."Roberts further testified, and I find, that Sackrider andJames Ducey each gave him a union button (about thesize of a silver dollar) and he openly wore one of saidbuttons in the plant commencing about a week after hehad signed the authorization card; and that he also signedaunionmembership application and paid the $10initiation fee.Upon the record as a whole, I find that RichardRoberts' card is valid and that it should be counted insupport of the Union's majority status.Gary Legvold, a General Counsel witness, testified, andIfind, that he is presently employed by FTS Corporation;that he worked for Respondent from about February 20until about December 5, 1967; that someone in the plantgave him a union authorization card and he also receivedsuch a card at the plant gate; that he read the cards, filledin one of the cards, dated it (June 26),signedit,and thendelivered the card to a person whose name he could notrecall.Legvold further testified,and Ifind,thaton twoseparate occasions he wore a union button on the job; andthat he signed the authorization card "to get the unioninto the company, to represent us.""The Union's date stamp indicates that it was received on July 24."Mike Martin and Dennis Small."Anderson read the card prior to signing it; the language thereon is clearand unambiguous;he had the card in his possession about 2 weeks beforehe signed and mailed it to the Union;hence he did not sign the cardheedlessly."Since the card was signed and received by the Union after the Unionhad made itsinitialdemand for recognition,the card, obviously,cannot be,and it is not being,considered with respect to that particular demand ofthe Union. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the record as a whole, I find that Gary Legvold'scard is valid and that it should be counted in support ofthe Union's majority status.JohnMcClure, a General Counsel witness, testified,and I find, that he is presently unemployed; that heworked for Respondent from February 1967 until aboutJanuary 1968; that Bruce Badsky gave him a unionauthorization card, that he read the card, filled in theinformation requested thereon, dated it (June 21), signedit,and then returned it to Badsky.McClure further testified, and I find, that when Badskygave him the card, Badsky said, "they were trying to get aunion- the card wouldhelp us get a union in and wecould vote, and it was to join the union"; that he signedthe card because "at the time I wanted a union in and Ibelieved that if it helped get the union in the plant, Iwould sign it."Upon the entire record, I find that, despite McClure'stestimonyoncross-examination,"Itwasmyunderstanding that if I signed the card and enough ofthem were signed, we could have an election," JohnMcClure's card is valid and that it should be counted insupport of the Union's majority statusLouis Jeanpierre, a General Counsel witness, testified,and I find, that he has been in Respondent's employ forabout a year and 4 months, that over a period of 3 or 4weeks James Ducey and he discussed the Union; thatduringsaidperiodDuceygavehim two unionauthorization cards which he read; that he filled in one ofthe cards Ducey gave him, then dated it (July 7), signed it,and returned the signed card to Ducey; that he was notsurewhat Ducey actually said during the aforementioned3-4weeks discussions but he thought it was somethinglike, "This is for an election, or something around there. °0Upon the entire record in the case, coupled with thefact that Jeanpierre thought over the question of whetherhe should sign the card for a matter of weeks, clearlyshows that he did not sign the card heedlessly, in face oftheclearand unambiguous language of the card.Therefore, I find that Louis Jeanperre's card is valid andthat the card should be counted in support of the Union'smajority statusJames Dusch, called as a Respondent witness, testifiedthat he has been a full-time employee of Respondent sinceJuly 1961,°1and is presentlya leadman inthe shippingdepartment; that in the absence of the foreman, he is asupervisor,42that he signeda unionauthorization cardduring the Union's campaign which is the subject matterof the instant proceeding; that Art Bogaard, in thepresence of employee Joseph Pfeifer and former employeeDon Kreiger, gave him a union authorization card; that heread and signed the card and then returned it to Bogaard;that he signed the card because he wanted an election.Dusch further testified that, although he spoke toBogaard about the Union and authorization cards ingeneral on about two or three occasions prior to the timehe received the card, Bogaard said upon giving him thecard he signed, "If we could get enough cardstherewould be an election"; that in his conversations withBogaard prior to signing his authorization card, "I told'OJeanpierre added to the above quote,"Really, I can't be sure exactlywhat [Ducey] said ""Prior to graduating from high school,Dusch worked as a part-timeemployee in Respondent's plant"There is no contention that Dusch is a supervisor within the meaning ofthe Acthim [Bogaard] that I thought the union would be good forthe plant and good for the employees"; and that heattended a union meeting but could not recall whether itwas held prior to or after he had signed an authorizationcard.Dusch's testimony that he apparently signed theauthorization card relying on Bogaard's statement, "If wecould get enough cards . . there would be an election"does not ring true. This finding is buttressed by Dusch'sown testimony that prior to his signing the card he toldBogaard, "I thought the union would be good for theplant and good for the employees." In addition, Duschappeared to me as being a person of more than averageintelligenceThis being so, it is safe to infer, and I do,that Dusch, after reading, filling out, dating, andsigningthe card did not realize that the card - especially in viewof the clear and unambiguous language contained thereon- was a collective-bargaining representative designationandnotarequestforanelection.Under thecircumstances, I find that the card of James Dusch isvalid and that the card should be counted in support ofthe Union's majority status.JospehPfeifer,aRespondent witness,was in thehearing room throughout Dusch's entire examination andthe next witness called, testified that he has been inRespondent's employ since August 1965, that Bogaard, inthe presence of Dusch and Don Kreiger, gave him a unionauthorization, that he could not recall if Bogaard madeany statement at the time nor could he recall talkingabout the card; that "everybody knew that the union wastrying to get in and that they was [sic] going to pass outcards to see whether or not we wanted an election," thathe got the idea that an election would be held from "moreor less rumor going around"; that he did not thinkBogaard mentioned an election; that before he signed thecard he, Dusch, and Kreiger talked "about that we wantedthe union . .and I think we talked if they got enoughcards that it would bring it to a vote"; that he read thecard and signed It; 43 and that no one told him there wouldbe an election.Regarding the authorization cards of Dusch, Pfeifer,andKreiger,Bogaard,who attended one of the twoaforementioned June 21 meetings and who was very activeon the Union's behalf, testified, as a General Counselwitness, that he gave Dusch a union authorization cardand that Dusch returned it signed, with the date (June 26)filled in; that he gave Kreigera unionauthorization card,which Kreiger signed in his presence, and Kreiger gavehim the entirely filled out, signed, and dated (June 26)card; that he gave Pfeifer a union authorization cardwhichPfeifer returned to him completely filled out,including signature and date (June 26); and that hedelivered the said cards to Meacham.Upon the entire record in the case, I find that the cardsof James Dusch, Jospeh Pfeifer, and Don Kreiger" arevalid and that they should be counted in support of theUnion's majority status I further find that the signers ofsaid three cards each intended to designate the Union ashis collective-bargaining representative when he signed thecard.Merle Schippert, a "legally" blind person, was called asaRespondent witness and testified that he has been inRespondent's employ since July 22, 1966; that he receiveda union authorization card from James Ducey while he,"The card bears the date of June 26"Kreiger did not testifyHis card was received in evidence through thecredited testimony of Bogaard MORSE CHAIN COMPANY585Ducey, and Bill Decker, a Respondent employee and achum of Ducey, were in the plant's parking lot; that hecould not read the card because he did not have hisspecial reading glasses with him, but was able to read thewords, "YES, I WANT THE IAM" because they were inlarge letters; that Ducey told him the purpose of the cardswas for the holding of an election; that he signed the cardbecause he was "a little bit annoy" by Ducey's asking himto sign a card; and that about a week after he had signedthe card he heard that the card was not for an election butwas for some other purpose, at which time he askedDucey for the return of the card; and that Ducey said hecould not return the card because it "had already gonein.,,Ducey, who was called as a witness prior to Schippert'sexamination, testified that he gave the card to Schippert,saw Schippert sign it, and received the signed card fromSchippert;45 that he read the card to Schippert because ofSchippert's affiliation and told Schippert that the cardauthorizedtheUnion"tocome in for collectivebargaining and whatever else involved in the union", thathe did not tell Schippert anything about an election.In view of the fact that Schippert requested Ducey toreturn his card prior to any union demand for recognition,Iwillnot consider Schippert's card in support of theUnion's majority status.John Kugi, a Respondent witness, testified that he hasbeen in Respondent's employ about 14 years; that whenBogaard gave him a union authorization card, Bogaard"didn'tmention anything"; that he "glanced over" thecard and then signed it,46 that Lee Miles was also presentwhen he signed the card; that, although no one told himthat the card was for an election, he nonetheless thought itwas for that purpose; and that onMay 20, 1967,heexecuted a union membership application and paid the $10initiation fee.Upon the entire record in the case, I find that the cardof John Kugi is valid and that the card should be countedin support of the Union's majority status.George Dick, a Respondent witness, testified that hehas been in Respondent's employ since October 25, 1966;and that he attended the second of the aforementionedJune 21 meetings at which he signeda unionauthorizationcard in Meacham's presenceDick then testified as follows.07Q Now, what was said by Mr. Meacham about thecards at that meeting9A. About the card specifically, I don't remember himsaying anything one way or the otherQ.What, if anything, was said about an election atthat meeting?A Well, as I recall, he said something to the effectthat he wanted to get together with as many of the menaspossiblebefore the election came up, which itcouldn't be held until a year after the prior election,which was before I got there, in October.Upon the entire record in the case, especiallyMeacham's credible testimony concerning what he toldthe people attending the two June 21 meetings about hisdesire to secure union recognition from Respondentwithout the necessity of a Board-election, I find thatGeorge Dick's card48 is valid and that the card should be"The card is dated June 30"Kugi's card,dated June 26, was received in evidence through thecredited testimony of Bogaard prior to Kugi testifying"Dick also testified regarding Meacham buying alcoholic drinks for thepeople attending this meeting This matter will be discussedinfra"This card is dated June 21counted in support of the Union's majority statusJerryHinton, a Respondent witness, testified that hehas been in Respondent's employ for about 16 months;that during a "break," Bogaard walked over to where heand "a bunch of guys," included therein were PhilMartinez and Joe Gonzales, were sitting, "and handed"him a union authorization card, asking, "If I'd sign it andbring the union in",d9 that the day he received the card,he read it, took it home, signed it at home, and thefollowing day went to Bogaard's work area and handedthe signed card to Bogaard.Upon the record as a whole, I find that the card ofJerryHinton is valid50and that the card should becounted in support of the Union's majority statusRichard Graham, a Respondent witness, testified thathe has been a Respondent employee for over 8 years, thatwhile in his car during the luncheon period, apparently onJune 27, the date of the card, Bogaard gave him a unionauthorization card; that after glancing over the card, hesigned it and then handed it to Bogaard; and that one ofthe reasons, "I didn't read it [the card] thoroughly wasthat I was under the impression that it was to get amajority of the cards to call an election"; and that no oneever told him that an election would be held.Upon the record as a whole, I find that the card ofRichard Graham is valid51and that the card should becounted in support of the Union's majority statusDanny Eastin, a Respondent witness, testified that hehas been in Respondent's employ for about 6 years, thathe attended, at the suggestion of Art Morgan, the secondof the two aforementioned June 21 meetings, that hereceived a union authorization card at said meeting, butdid not sign it at that time; that he also received cards, atsome later undisclosed date, fromMorgan and fromHarold Dumakowski, 52 that he signed an authorizationcard at home and his wife "mailed it in";" that he"imagined" he was in the plant when Dumakowski gavehim a union authorization and"Itmight have been hiscard I signed "Upon the record as a whole, I find that the card ofDanny Eastin is valid and the card should be counted insupport of the Union's majority status.54Dumakowski's credited testimony discloses, in part,thatDumakowski told Eastin when he gave Eastin theauthorization card that the purpose of the card was to getthe plant organized so that the Union could become theemployees' bargaining representative.Irven Chenoweth, a Respondent witness, testified thathe has been in Respondent's employ for over 9 years, thatbecause he "was irritated that day,"55 he went to MarvinGassman's5Bwork area and asked Gassman for a unionauthorization card; that Gassman then went to his toolbox- located some five paces away - got anauthorization card, and handed it to him, that when heasked Gassman for the card, "I probably said I'd like tosign one", that he took the card back to his work area in"Hinton added,"He [Bogaard]never said that it[the card] was bringingup for an election or what""Hinton's card is dated July 7"Graham's card is dated June 27"Dumakowski and Morgan attended the same June 21 meeting whichEastin attended"Eastin's card is dated July 18"Since Eastin's card is dated after the Union made its original demandfor recognition,said card will not be considered in support of the Union'smajority status with respect to this particular demand"Apparentlyon July 5, the date the authorization card bears"Gassman attended the second June 21 meeting 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe laboratory, signed it, and then took the card toGassman and handed him the signed card; that before hesigned the card he read it and "It sounded rather severe."Upon the entire record in the case, I find that IrvenChenoweth's card is valid and that the card should becounted in support of the Union's majority status.Ronald Heidrick, a Respondent witness, testified thathe has been a Respondent employee since July 13, 1966;that Arterburn approached him at his machine and asked,"If I wanted to sign a card," and handed him a unionauthorization card;57that he "understood it was for anelection";58that he did not see any of the authorizationcards being distributed during the 1967 campaign prior tothe time Arterburn handed him one; that he askedArterburn "what it [the card] was for, if it was for anelection, and he [Arterburn] said yes"; that he did notrecallwhether he signed the card at the time Arterburngave it to him; that he "probably" retained the card 2 or3 days prior to handing the signed card to Arterburn whohad come to his machine for the card; that he did not seeArterburn hand out or receive any union authorizationcards; that he read the card Arterburn gave him before hesigned it, including the words, "YES, I WANT THEIAM."Upon the entire record in the case, coupled with thefact that Heidrick gave me the distinct impression that hewas studiously attempting to conform his testimony towhat he considered to be to the best interest ofRespondent,itisfound that Ronald Heidrick's card isvalid59and that the card should be counted in support ofthe Union's majority status.Colman Brown, a Respondent witness, testified that hehas been in Respondent's employ for about 18 months;that while on a "break" a "guy had [sic] my card, so Ijust took the card and come on back and signed thecard";"that he could not recall who handed him theunion authorization card, but said person worked in adepartment other than his, that the person who handedhim the card made no comment whatsoever; that prior tothe above-described incident he had heard, "They was[sic]going to try and get a union in there, so I took thecard because the year before we had tried to geta union.We all voted. I voted against it. So I just took the cardand went off"; and that no one told him that the purposeof the card was to secure "a vote."Upon the record as a whole, I find that ColmanBrown's card is valid and that the card should be countedin support of the Union's majority status.Anthony Lucci, a Respondent witness, testified that hehas been a Respondent employee for about 13 years; thatArterburn had "been badgering me for several weeks tosign [a unionauthorization card] and I kept telling himno, and he kept telling me, 'Sign one, because we want totalk to the guys and see what their benefits, are' and Isays, 'Well, okay, I'll help you out,' so he., gave me a"Apparently this incident took place 2 or 3 days before June 26, thedate appearing on the card"Respondent's counsel then asked, "is that what he[Arterburn] said?"and Heidnckreplied, "Yes ""Heidnck had the card in his possession 2 or 3 days before he returnedit to Arterburn signed Under the circumstances, it is clear that Heidnckdid not sign the card heedlesslyAt the time of the hearing, Heidnck was working in "a white-collar job"having been transferred to the office as a factory control employee Priorthereto he worked in the thread department located in the factory portionof the plant"Brown testified that he read and signed the card on June 30.card";" that the above referred to incident took place onJune 27; that Arterburn gave him the card as he wasreturning from his "break" and Arterburn was going onhis "break"; that he signed the card at his machine andplaced it between a red rag and when he saw Arterburnreturning from his "break" he ran some 80 feet toArterburn's machine and placed the red rag (presumablytogether with the card) on Arterburn's workbench andthen ran back to his own machine; that, although he filledin all the information requested on the authorization cardprior to signing it, he did not read the card, that he couldnot "really honestly say" that he saw, "YES, I WANTTHE IAM" on the card, because, "It was about a12-minute period in there from the time I got the card tothe time I gave it back to Duane Arterburn; . . . I didn'treally even get time to read it, plus I was a little worriedabout it myself"; and that prior to the time he signed thecard in question, Art Morgan told him, "They were tryingtogeta re-organization committee going before the[election] year was up."Iam, convinced, and find, that neither Arterburn norMorgan ever told Lucci that the purpose of the card wasto obtain an election. This finding is based mainly, but notentirely, upon the fact that Lucci did not impress me asbeing a forthright witness. In short, to me, Lucci'stestimony regarding the events surrounding the signing ofthe authorization card does not ring true. Accordingly,upon the entire record in the case, I find that the card ofAnthony Lucci is valid62and that the card should becounted in support of the Union's majority status.John Dennis, a Respondent witness, testified that hehas been in Respondent's employ a little over a year; thatone day around the end of June or early in July,63 "I justjumpedoffmy fork[lift]andwent over and asked"Morgan,who was working at his machine, I fort al unionauthorization card; that Morgan gave him such a card, atwhich time Morgan said, the card was for "a vote"; that,although, when he had requested the card from Morgan,he nevertheless inquired of Morgan the purpose of thecard; that he directed the above referred to inquiry toMorgan, even though he had heard from other sourcesthat the Union's authorization cards were "for a vote";that he took the card to his own work area, some 100 feetfrom Morgan's, signed the card and then placed it on hisleadman's66desk; that about 3 days later, his leadmancalled his attention to the fact that the card was still onthe desk; and that he then took the card, which is datedJuly 6, to Morgan's work area and gave Morgan thesigned cardDennis further testified that he read the card, includingthe words, "YES, I WANT THE IAM," and understoodthe card.Dennis appeared to me as being a person of more thanaverage intelligence.Under the circumstances, it isinconceivable to me that Dennis signed said card relyingsolely upon Morgan's purportedassurances,as apparentlyRespondent seeks to imply, that the card was for thepurposeofrequestingaBoard-conductedelection."Respondent's counsel then asked, "And did he[Arterburn] sayanything about an election when he gaveyou the card9", and Lucci replied,"Yeah, he told me That'swhy I wasn't going to sign one because I didn'tparticularlywant a unionWell, he said, 'This just entitles you to hearwhat they've got to offer, and then we'll have a vote on it to see whetheryou want it or not,' soIsays, 'Well,all right, I'll let you guys see whatyou want "'"Lucci's cardis dated June 27"Dennis did not work from June 30 through July 4."Not a supervisor within the meaningof the Act MORSE CHAIN COMPANYAccordingly, and upon the record as a whole, I find that(1)Dennis executed the card given him by Morgan for thesolepurposeofdesignatingtheUnionhiscollective-bargaining representative; (2) the card is valid,and (3) the card should be counted in support of theUnion's majority status.Dave Bryan, a Respondent witness, testified that he hasbeen in Respondent's employ for over 3 years; that lastsummer Art Morgan gave him a union authorization cardduring his lunch "break"; that on the particular occasion,Morgan "just asked me if I wanted a card and handed itto me"; that he "signed it [the card] right then" and thenreturned it to Morgan "Bryan further testified that he read and understood themeaning of the card.Upon the record as a whole, I find that Dave Bryan'scard is valid and that the card should be counted insupport of the Union's majority status.Arthur Adamson, a Respondent witness, testified hehas been in Respondent's employ for upwards of 8 years;that last summer, while he was on his lunch "break," ArtMorgan came over to where he and two fellow workers,Dale Ager and Roger Wisehart, were and gave him aunion authorization card; that at that time, to quoteAdamson, "He [Morgan] told me he'd like me to sign it,that it was to take a vote, and that's what I understood";that he kept the card about 3 or 4 days before he signedit;"and that he signed the card at his machine, took thecard to Morgan's work area, while en route to the toolcrib, and gave the signed card to Morgan.Adamson testified on cross-examination by the GeneralCounsel, that he read, filled in the card, and understoodthe card; that when Morgan handed him the card,Morgan volunteered, to him, Ager, and Wisehart, "Thatall it [the card] was for was to have the union come in totake a vote and see how we stand."Adamson further testified on cross-examination that hehad attended a union meeting about 2 or 3 weeks prior tothe time he signed the aforementioned card, at whichmeeting a Mr. Wagner, a union representative, was themain speaker; thatWagner told the approximately 20Respondent employees present, he was "just trying to getthe union in, and that was all, see what kind of a contractwe could get."Morgan, called by the General Counsel on rebuttal,testified thatwhen he handed Adamson the card inquestion he told Adamson that it was "to be used to getthe union in, to bargain for us", that before Adamsonsigned the card he and Adamson had several conversationsin which Adamson wanted to know "if the card was goingto be used for an election, and I told him no, we couldn'thave an election even if we wanted to until October"; andthat he never told Adamson the card was going to be usedfor an election.Upon the record as a whole, I find that (1) Morgannever told Adamson that the purpose of the card was tosecure an election, (2) Adamson signed the card for thesolepurposeofdesignatingtheUnionhiscollective-bargaining representative, and (3) the card isvalid and (4) the card should be counted in support of theUnion's majority status ""The cardis dated June 29."Adamson's card is dated July 18"Since the card is dated subsequent to the Union's original demand forrecognition the card will not be considered with respect to that particulardemand587Tony Ruiz, a Respondent witness, testified that he hasbeen a Respondent employee for about 6 years; that on aparticular day last summer Morgan asked him to sign aunion authorization card, adding, to quote Ruiz, "if Isigned it, it would be a vote."During the course of his cross-examination by theGeneral Counsel, Ruiz testified that he read the card inquestion, including the words, "YES, IWANT THEIAM," completely filled out the card, then signed anddated (June 30) it; that he had spoken to Morgan aboutthe card on several occasions over a 2 or 3-week periodimmediately prior to signing it and also once or twiceduring the week immediately preceding June 30; that atthe time he received and signed the card he and Morganwere on their "break" and he just happended to walk pastMorgan's machine and Morgan said, to again quote Ruiz,"If you sign the card, we could have a vote on it."When asked by the General Counsel how the electionquestion came up when Morgan asked him to sign thecard,Ruiz replied, "I said, `What's it for?' and he says,`After we sign it we might get the union in there and get avote on it."'Morgan testified, as a General Counsel rebuttalwitness, that he had more than once asked Ruiz to sign anauthorization card; that he never told Ruiz that the cardwas to be used to obtain an election; and that when thequestion of an election did arise, "I told him [Ruiz] thecards were to get the representation of the union and thatthere would not be an election and couldn't be an electionuntil after October."Upon the entire record in the case, I find that (1)Morgan did not tell Ruiz that the purpose of theauthorization card was to obtain an election, (2) that Ruizsigned said card for the sole purpose of designating theUnion as his collective-bargaining representative, (3)Ruiz's card is valid, and (4) the card should be counted insupport of the Union's majority status.Gerald Van Meter, a Respondent witness, testified thathe has been in Respondent's employ for approximately 2years; that he signeda unionauthorization card lastsummer; that Art Morgan gave him such a card after, "Iwent up and asked him what the last union meeting wasabout, and he said if I wanted to find out to just sign acard", that Morgan then gave him an authorization cardwhich he read, completely filled out, and signed;" that,"some ways" he wanted the Union and "some ways" hedid not want the Union, but mainly he "wanted to findout what the Union was offering"; and that no one toldhim the purpose of the authorization cards was to obtainan election.With respect to Van Meter's card, Morgan's testimonyas a rebuttal witness is as follows:Q. You also testified about a card signed by GeraldVan Meter?A. Yes.Q. Did you ever talk to him about the card?A. Yes.Q. One time or more than one time?A. Several times.Q. Did you ever talk about an election?A Yes.Q. What did you say to him about an election?A. Well, on our breaks when we was talking about itin the canteen room, he was all the time trying to tellus guys that these cards were going to be used for anelection, and I was trying to convince him that they"Van Meter's card is dated July 8 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDweren't going to be used for an election.Q. Did you ever tell him if he wanted to find outwhat the cards were for, he should sign one?A No, I didn't.Upon the entire record in the case, I find that GeraldVan Meter's card is valid and that the card should becounted in support of the Union's majority status.Michael Martin, a Respondent witness, testified that hehas been a Respondent employee for about 2 years, thatlast summer he signed a union authorization card; that hereceived said card from Duane Arterburn who "said itwas only supposed to - for to have an election whetheror not the union came in"; and that he could not recallwhether he was in Arterburn's department or in his owndepartment when he received the card.On cross-examination by the General Counsel, Martintestified that he read the card Arterburn gave him, signedit,and then returned it to Arterburn "Martin then testified under cross-examination asfollows:Q. Did you understand it?A. I guess I didn't now.Q. What do you mean, you guess you didn't now?A. I thought it was just so we could have a vote; Ididn't want that to be my vote.Q.Was there anything on the card that said it wasfor a vote?A. It has been so long since I read the card, I can'texactly remember what it said.Q. I will show you what is in evidence as GeneralCounsel No. 102 which you identified, the copies, asbeing the card you signed. Look at that and tell me ifthere is anything about an election on that card.A. NoQ Well, what did he [Arterburn] say - how did theconversation about an election come up?A.Well, he just told me that it wasn't for a vote; itwas just so the union could try to come in so we couldtake a vote.Q Well, how - why did he tell you that? How didthat part of the conversation come up?A I think I asked him whether or not - what thecard was for.*****Q.Well, is this something about a vote somethingyou remember by later conversation or at the time yougot the card?A. Maybe later conversation.Q. Do you think it is possible he didn't say anythingabout the card at the time you got it?A. Maybe.Q. You did read the card?A. Yes.Q. Andthen you filled it out and signed it?A. YesQ Thenyou gave it back to him?A Uh-huhUpon the record as a whole, I find that(1)Martinsigned his card for the sole purpose of designating theUnion as his collective-bargaining representative,(2) thecard is valid,and (3)the card should be counted in"The card isdated June21, the day the Union held its first twomeetingssupport of the Union's majority status.John Johnson, a Respondent witness, testified that hehas been a Respondent employee since 1961; that lastsummer, while at his machine, he asked Art Morgan for aunion authorization card; that thereuponMorgan gavehim one; that prior to that time he and Morgan had, "offand on" spoken about such cards and from saidconversations he got "the impression that it [the card] wasforan electionmore than anything else"; that he"couldn't honestly" say that Morgan ever said to him thecards were for an election, and that he signed the card theday he received it and then returned it to Morgan."Johnson further testified that he read and understoodthe meaning of the card.Upon the entire record in the case, I find that JohnJohnson's card is valid and that it should be counted insupport of the Union's majority statusSalMcDuffie, a Respondent witness, testified that hehas been a Respondent employee for about 30 months;that on July 11, he read, understood, filled out, and thensigned a union authorization card; and that he signed saidcard at home, which he had received from Art Morgan.Upon the entire record in the case, I find that the cardof Sal McDuffie is valid and that the card should becounted in support of the Union's majority statusTony Fong, a Respondent witness, testified that he hasbeen in Respondent's employ a little over a year; that heread the card, which Art Morgan gave him, including thewords, "YES, I WANT THE IAM," understood thecard, and signed it; and that Morgan "didn't tell meanything" when Morgan handed him the card, apparentlybecause, as Fong testified, "We talked about it [the card]prior and afterwards, but I did assume we'd have anelection, and if we had enough cards that the union wouldcome in."Upon the entire record in the case, I find that the cardof Tony Fong is valid"and that the card should becounted in support of the Union's majority status.Respondent contended at the hearing and in its briefargued, "The record indicates that 13 card signers" hadbeen told directly or by rumor that the signing of the cardwould save them $40.00 of the Union's initiation fee. Itappeared from the testimony that the source of the rumorthat an employee would save $40.00 by signing a cardbefore the Union got in was employee Art Morgan, whowas the prime movant on behalf of the Union and whowas anauthorizeddistributor of cards ....Iam convinced, and find, that the above quotedcontention is not borne out by the credited evidence andhence the contention is without merit or substance.Furthermore, as found above, for reasons other than theabove-quoted contention, I found that the card of MerleSchippert should not be considered in support of theUnion's majority status, it is further found that the cardsof the 12 other persons are valid designations of theUnion's collective-bargaining status.As stated in its brief, Respondent seriously objected atthe hearing "to the procedure which was followed by theGeneral Counsel in putting signed authorization cards intoevidenceRespondent's Exhibit No. 20" indicates clearlythat the Counsel for the General Counsel had advance"Johnson's card is dated June 21"The card is dated July 6"Namely, John Johnson, Jerry Cook, Carl Green, Ulysses Johnson,Louis Jeanpierre,Anton Freidnch, Merle Schippert,Jerry Hinton, GeorgeDick,Anthony Lucci, Arthur Adamson, Tony Ruiz, and Gerald VanMeter"Letter, dated January 18, 1968,fromRespondent'scounsel to theDirector of Region 27 MORSE CHAIN COMPANY589notice from the Respondent that all or most of thosepersons who signed authorization cards were available forpersonal testimony and were within ten to fifteenminutesof the location at which the hearing in this case was held.TheRespondentalsovolunteeredtocooperate inscheduling said employees into the hearing room totestify. Itwould seem appropriate under circumstanceswhere a witness is readily available to testify, andparticularlywhere the General Counsel intends tosubstitute a signed card for a secret ballot vote, that theperson who actually signed the card be required to testify,and that this should be a necessary element of the GeneralCounsel's case.While it may be argued that thesewitnesses are as available to the Respondent as to theGeneral Counsel, it must be remembered that the burdenof proof rests with the General Counsel, and it mustfurther be remembered that the only basis upon whichsecond-hand evidence may be admitted is where thosepersons who could testify personally as to an event areunavailable for testimony. In retrospect the conduct of theGeneral Counsel in attempting to put cards into evidencethrough second-party testimonyraisesthe question as towhether the General Counsel is hiding an element of thecardsigner's testimony which may not benefit his case.Therefore,it isurged that the General Counsel should berequired, at least in this particular case, to put in firsthand evidence of card signing because of the generalpolicy involved."Twenty-sevenunionauthorization cards"were receivedinevidence through the credited testimony of Bogaardwho testified that he (1) personally knew each of thepersons who signed said cards, (2) either observed thecardsbeingsigned or received them from the persons whosigned them; and (3) personally initialed each of said cardsat the bottom thereof at the time it was given to him bythe cardsigner.MeachamcrediblytestifiedthatatthetwoaforementionedJune21meetings,13Respondentemployees"signed union authorization cards; that hepersonally knew all said 13 employees except GeorgeDick; that the said 13 cards were signedin hispresence;and that he put hisinitials atthe bottom of each signedcard at the time it was given to him at said meetings.Twenty-fiveunionauthorization cards'"were receivedin evidence through the credited testimony of Morgan whotestified that he (1) personally knew each of the personsfrom whom he received said cards, (2) saw each cardeither signed by the person whosenameappears thereonor it was given to him by the person whose name appearsthereon filled out and signed, and (3) upon receipt of saidcard he placed "A. R. T." at the bottom of each cardupon its receipt from the signer."Those of Estell Campbell, Jim Dusch, John Fresquez, Leroy Gassman,Gabriel Gonzales, Joseph Gonzales, Richard Graham, Jim Graver, RoyHenssenflow, Jerry Hinton, Leroy Howard, Newlyn Jackson, Don Krieger,JohnKugi, Joe Logan, Richard McGrath, Joseph Martinez, HarrisMennenga,Lee Miles, Clarence Mitchell, Kenneth Payton,Joseph Pfeifer,DarrellRustin,Guillermo Serna, Gary Smith, Peter Summerton, SamTsuchiya.Inaddition,at the hearing the cards of some of the above-namedpersons were further identified by the signers thereof."Those employees who did not identify their own cards at the hearingare: Ernest Carter, Robert Laing, Forrest Neal, and Nelson Begay."Those of Arthur Adamson, David Bryan, Bobby Bush, RichardCalhoun, Lee Cyrus, JohnDennis,Tony Fong,RonaldGodfrey, RonaldGraham,WillardHenderson,JohnJohnson,CharlesKear,FredMcDaniel, SalMcDuffie,CarlMoore, Robert Morris, Larry Muse,Arterburn testified, and I find, that he personally knewRobertBowen,ColmanBrown,RonaldHeidrick,Anthony Lucci, Michael Martin, and Jim Motoyama; andthat each of said named persons gave him filled out,signed unionauthorization cards."Threeunionauthorization cards"were received inevidencethrough the credited evidence ofMarvinGassman who testified that he (1) personally knew thethree persons who signed said cards, (2) received filledout,signedauthorizationcardsfromBahrandChenoweth," and (3) saw Jacobs date and sign his card.BenGarcia, a conceded handwriting expert, and aGeneral Counsel witness, credibly testified that the cardsof JohnBaier,Ray Jodon, Jr., Edward Mirci, RobertSims, and Elmer Ulibarri were signed by the personwhose name appears thereon."°The genuineness of thesignaturesappearing on the 79authorization cards received in evidence through thetestimony of Bogaard,Meacham, Morgan, Arterburn,Gassman, and Garcia was not questioned nor challenged,except the five cards introduced through Ben Garcia. Asto those five cards, I find, in accordance with Garcia'scredible testimony, were filled out, dated, and signed, bythe persons whose names appear thereon.Recently the contention advanced by Respondent andas quoted above was presented to the Tenth Circuit in acase"very similar to the instant one. In rejecting saidcontention, the Court stated at pages 16 and 17 of slipopinion:Nine union authorization cards were identified at thehearing by the employees who actually signed the cards,and were admitted in evidence. Five more cards wereidentified by some witness who testified that he knewthe man whose name appeared on the card and that hesaw the man fill out the card and write his name on it.Counsel for the respondent contends that the admissionof these 5 cards in evidence constituted a flagrantviolation of the "basic principles" of the hearsay rule.The union authorization cards speak clearly forthemselves. They read: "I authorize Local 775 of theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America to representme asmy collective bargaining agent."Below thisunambiguous statement on- the top of the card arespaces to be filled out with the name of employer, kindof work performed, address, telephone number, dateand signature. The situation then is that a witness onthe stand gave testimony that he saw a known fellowemployee give the union authority to represent him forcollectivebargaining purposes. Thisisnot"writtenhearsay," as counsel for the respondent calls it, butdirect evidence of the creation of an agency relationshipbetween a fellow employee and the Union. It is asthough a witness testified that he heard P employ A aschauffeur at a stated renumeration and under statedconditions and heard A accept the employment. Theauthentication of the signatures on the cards is, ofWalter Rapue, Tony Ruiz, Garry Shaner, Bernhard Strand, Gerald VanMeter, William Wedig, Roger Wisehart, and Mike Wright.In addition,at the hearing the cards of some of the above-namedpersons were further identified by the signers thereof."In addition,at the hearing Brown, Heidrick,Lucci,andMartinidentified their own cards."Those of HarryBahr,Irven Chenoweth, Gerald Jacobs."In addition, Chenoweth identified his card at the hearing.'"The General Counsel stated on the record that the above-named fivepersons were not available as witnesses."N.L.R.B. v. Merrill Axle and Wheel Service.388 F.2d 514 (C.A. 10). 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse, by direct evidence. The witness saw the fellowemployee write his name. The 5 cards were properlyadmitted in evidence.NLRB v. Economy Food Center,Inc ,333 F.2d 468, 471 (C.A 7, 1964);Colson Corp. v.NLRB, 347F 2d 128, 134 (C.A. 8, 1965).Under the circumstances, I find no merit toRespondent'scontention that the cards received inevidence through persons not the card signers should notbe considered in support of the Union's majority status.Certain testimony was elicited by Respondent's counselfromMeacham and from Respondent's employees withrespect to the Union serving free beer and whiskey to theemployees attending the two aforementioned June 21meetings at which authorization cards were solicitedand/orwere signed.This testimony, I assume, wasintroduced for the purpose of proving that the Union usedundue influence to obtain signatures to authorization cardsby those who signed said cards at said June 21 meetings. Ifurther assume that Respondent also relies upon thisevidence in support of its contention that the Union neverhad an uncoerced majority at any time material. Since nomention was made of this evidence in Respondent's brief Igather that the aforesaid apparent contention has beenabandoned. In any event, the credited evidence discloses(1) no one testified he received more than one free beer orone free whiskey at any one of said two meetings exceptGeorge Dick who testified he was given and he drank oneor more free beers, perhaps as many as six, seven, or eightfree beers and Manuel Corrosco who had two free doublescotches; (2) Corrosco did not signa unionauthorizationcard at the June 21 meeting he attended or at any othertime, and (3) the cost of the free refreshments served tothe20or so persons attending said two meetingsamounted to $9.15. Under the circumstances, I find thatby serving free liquid refreshments at said June 21meetings, the Union did not influence any employee insigning anauthorization card nor was it the Union'spurpose in serving the refreshments to unduly orunlawfully influence the employees to sign authorizationcards or to otherwise influence them in their choice of abargaining representative.On July 17, 1967, the date of the Union's letterdemanding recognition, there were 216 persons in theappropriate unit, two of whom were on military leave.On behalf of the General Counsel there were offeredand received in evidence 113 signed cards,"= all bearingdatesof July 17, 1967, or prior thereto, expresslyauthorizing the Union to represent the signers thereof forcollective bargaining. The genuineness of the signaturesappearing on said cards, except the five cards received inevidence through the credible testimony of Ben Garcia,the handwriting expert, was not questioned nor challenged.Ihave compared the names appearing on Respondent'sJuly 17, 1967 payroll and find that as of July 17, 1967,113 employees in the appropriate unit had selected anddesignatedtheUnion as their collective-bargainingrepresentative." I further find that as of July 17, 1967, theUnion was, and at all times thereafter has been, the dulyselectedand designated representative of Respondent'semployees in the bargaining unit heretofore foundappropriate. Accordingly, pursuant to Section 9(a) of the"Excludingthe cards of Darrell Anderson, Merle Schippert, DannyEastin,Richard Calhoun, and Arthur Adamson Schippert'scard is notbeing considered as a valid designation since he requested its return priorto the Union's recognition demand andthe cards of the four otherpersonsare not being consideredwith respect to the Union's July 17 recognitiondemand because said cards were signedafter thedate of said demandAct,theUnionwas,andnow is, the exclusiverepresentative of all the employees in said unit for thepurposesofcollectivebargainingwithrespecttogrievances, labor disputes, rates of pay, wages, hours ofemployment, and other conditions of employment.The consolidated amended complaint, as amended atthehearing,allegedthattheUnion requested andRespondent refused to recognize and bargain with theUnion as the collective-bargaining representative of theemployees in a certain stated appropriate unit on or aboutJuly 17, and on or about July 31, 1967.The number of unit employees had changed betweenJuly 17 and July 31 in that six persons had leftRespondent's employ during said period and two personshad been hired, so that the total number of employees,including the two who were on military, were reduced to212.On July 31, the Union's majonty had also changed inthattheUnionhadobtained8validadditionalauthorization cards" between July 17 and July 31, givingthe Union a total of 121 cards on July 31.Between July 17 and July 31, four of the Union's 121card signers had left Respondent' employ."s Thus, as ofJuly 31, the credited evidence establishes that 117 personsin the appropriate unit had signed cards, all bearing datesprior to July 31, 1967, expressly authorizing the Union torepresent the signers thereof for collective bargaining.As found above, the Union, about mid-June 1967,commenced an organizational drive among Respondent'semployees.TheUnionheldthefirsttwoofaseriesoforganizationalmeetingsatabar-restaurantnearRespondent's plant on June 21. The first meeting was forthe night-shift employees which was followed almostimmediately by a meeting attended by the men workingon the day shift. Of the 20 employees attending these twomeetings, 13 signed union authorization cards.Besidesholdingmeetings of employees, the Union,together with the support of some Respondent employees,openly solicitedmembership in and outside the plant,before, during, and after working hours.The fact that the employees'organizational activitiescame to Respondent'sattentionimmediately after theyhad commenced cannotbe successfully rebutted for thecreditedevidence clearly establishesthat,as early as June21, Respondent began a counter-campaign to disorganize,discourage,and destroy the Union's attempt to organizethe employees and took allpossiblemeans,lawful andunlawful, to wean its employees away from the Union. Inshort, the record indicates that Respondent proceededupon the premise that employees' union activities, likemalignancy, can be stamped out most easily in itsincipient stage.This finding is supported, among othercredible evidence, by the findings and conclusions set forthimmediately below.James Ducey, who voluntarily left Respondent's employon July 18, 1967, testified that he attended the first of thetwo aforementioned union June 21 meetings; that hereported to work that evening, June 21, wearing a unionbutton, and that shortly thereafter his foreman, Kenny"These 113 authorization cards were in the possession of the Union onJuly 17"The cardsof ArthurAdamson (dated July 18),Darrell Anderson (datedJuly 21),Richard Calhoun (dated July 18),John Kindsfather (dated July23),Danny McElhaney(dated July 21), Phil Martinez(dated July 20), andCarl Moore(dated July 18)"Namely, Pat Baier,Newlyn Jackson, Danny McElhaney,and KennethPayton MORSECHAIN COMPANYHouston," came to his work area and engaged him in aconversation.Regarding the conversation, referred to immediatelyabove,which lasted some 45 or 60 minutes, Duceytestified thatHouston began it by asking if he hadattended a union meeting that day and how many otherRespondent'semployeeshadattended,thatafteradmitting he had been to the union meeting, Houstoninquired why he, in particular, wanted the plant unionized;that he replied that he believed the Union could securehigherwages,morebenefits,andbetterworkingconditions for the employees; that Houston then statedthat the Union was not only composed of a bunch ofcrooks who would steal its members' money, but it couldnot do anything worth while for Respondent's employees;that Houston also remarked that in the past, during slackperiods,Respondent would have the employees wash theplant windows rather than lay off employees, but if theUnion was successful in unionizing the plant, Respondentwould lay off employees during slack periods, and thatHouston warned him that if he "pushed the Union,"things would be "pretty rough" for him.Ducey further testified that at the end of his shift thatnight, about 2 a.m , June 22, Jack Bolte, Respondent'snight shift superintendent and admittedly a supervisorwithin the meaning of the Act, asked him, during anhour-long conversationwhichBolte initiated,why hewanted a union in the plant since there was no necessityfor one, especially since unions were composed of crookswho appealed mainly to the masses; that Bolte also saidthat if the Union organized the plant, Respondent wouldno longer "stretch" the work during slack periods in orderto keep the men working but instead it would lay offemployees not absolutely needed; and that toward the endof the conversation Bolte told him that if he kept his"nose clean" and worked hard he would one day be madea foremanHouston not only denied that he made the statementsattributed to him by Ducey but also denied that he eventalked to Ducey on June 21Bolte, although admitting he had a conversation withDucey at the conclusion of the June 21-22 night shift, butdenied he initiated the conversation, claiming that Duceyinitiated it. Bolte further denied that he told Ducey that ifthe Union organized the plant, Respondent would lay offemployees during slack periods rather than, as in the past,"stretch out" the work. Bolte, however, admitted that heand Ducey did discuss working conditions in the plant, aswell as wages and sick leave.In the light of my observation of the conduct anddeportment of Ducey, Houston, and Bolte while each wason the witness stand, and after a very careful scrutiny ofthe entire record,I find that Ducey's versions of what heand Houston said on the evening of June 21 and what heand Bolte said early on June 22, as summarized above, tobe substantially in accord with the facts. This finding isbasedmainly, but not entirely, on the fact that Duceyimpressed me as being one who is careful with the truthand meticulous in not enlarging his testimony beyond hisactualmemory of what was said during the twoconversations referred to above.On the other hand,neither Houston nor Bolte so impressed me.OrvalSackrider testified that he signed a unionauthorization card on June 26 and a few days later hebegan to openly wear a union button at work; and thataround July 1, while he was alone working at his machine,"Admittedly a supervisor within the meaning of the Act591Bolte came along and told him that the union button wasinterfering with his work, adding that all union talk in thegear room must stop immediately.PaulSchmidt testified that he signed a unionauthorization card on June 22, and a few days lateropenly worea unionbutton at work, that around July 1,Bolte came to him while he was working in the gear roomand said that the union button was interfering with hisproduction; and that later that same evening, while he wasworking at his machine and two or three other employeeswere nearby, Bolte approached them and told them tostop grouping aroundRichardRoberts testified that he signed a unionauthorization card on June 22, and several days laterbegan wearing a union button at work; that about 2 weeksthereafter Bolte came into the gear room, called him, andtwo other gear room employees, Joe Martinez and RobertBishop, together and stated that since they have beenwearing union buttons, gear room production has sufferedand if the wearing of such buttons caused poor productionhe would not tolerate itJoeMartinez testified that he signed a unionauthorization on June 22, and about a week later beganwearing a union button at work; and that aroundmid-July, Bolte came into the gear room and, despite thefact they were actually working at their machines, Boltecalled him, Roberts, and Bishop together and told themthe union buttons were interfering with production but,nevertheless,thewearing of said buttons was theirbusiness, adding that he would not permit them to "sell"the Union on company timeBolte testified that he never spoke to Sackrider aboutthe Union or about union buttons when the two of themwere alone; that he did not call Bishop, Roberts, Schmidt,and Martinez together, that on the occasion in question heobserved these last named four employees away from theirmachines(whichwere running)joking, talking, andpointing at the union buttons they were wearing; that heapproached the group and told them that if they wantedto wear union buttons it was strictly up to them, but thatthe buttons and union talk was taking them away fromtheirmachines and hence interfering with their work; andthat he ordered them back to their respective machines.Bolteadmitted,although he admonished the fournamed men for talking Union during working hours, hedid not hear any portion of their conversation.At the time of the above referred to incidents, Schmidt,Roberts, Sackrider, Roberts, and Bishop worked in thegear room; Martinez worked nearbyBishop and Roberts were trainees and, as the recordestablishes, they had to rely upon Schmidt and Sackriderfor help in setting up their machines and for operationalassistance;and that Schmidt and Sackrider operatedmachinesside by side.Upon the record as a whole, I find that the versions ofSackrider, Schmidt, Roberts, Bishop, and Martinez withrespect to the incidents described immediately above to besubstantially in accord with the facts. I find that Boltespoke to Sackrider and that Bolte spoke to the groupconsisting of Schmidt, Roberts, Bishop, andMartinezprior to July 17, the date of the Union's letter demandingrecognition.Art Morgan, one of the most active union adherents, Ifind,testified,thatGeorge Carter, his foreman andadmittedly a supervisor within the meaning of the Act,asked him on or about June 20 or 21 whether he intendedto attend the union June 21 meeting; that Carter, fromtime to time, asked him about various union meetings, 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat transpired at said meetings, and the number ofRespondent employees attending especially with respect tothe meetings of June 21, July 5, July 12, and July 22; thatwhen Carter requested permission to attend the July 22meeting, he telephoned Meacham who said that Carterwould not be permitted to attend.Morgan further testified, and I find, that around July 1,Carter asked him why he was "pushing" so hard; thatduring a particular conversation early in July, Carterstated that if he would hold off the union "deal" until hisnextmerit raise conference- then set for the followingOctober and to be presided over by Carter - maybe hewould get a 20-cent per hourraise.87Richard Roberts testified that at the conclusion of hisJuly 14 merit rating interview, which was conducted in theshop office by his foreman, Ronald Wilson, admittedly asupervisor within the meaning of the Act, Wilson askedhim what his views were with respect to the Union; andthatwhen he replied he did not have any, Wilsonremarked that he (Wilson) did not see any need for alabororganization in the plant; and thatWilsonrecommended, and he received, a 10-cent per hour wageincrease in July.Wilson testified that during the aforesaid interview heaskedRoberts if he had any questions regarding thecompany's policy toward the Union; that when Robertsreplied that he had none, he told Roberts it was thecompany's "rough policy" or "feeling" that the wages andbenefits it was paying and giving were competitive andthat the employees did not need a union to representthem.88Upon the record as a whole, coupled with the fact thatRoberts impressed the undersigned as a forthright witness,and that Wilson did not give that impression, I find thatRoberts' version of what transpired at said July 14interview to be substantially in accord with the facts.Under date of July 17, the Union wrote Respondentthat it represented a majority of Respondent's employeesina certain stated unit,"'requested thatRespondentrecognizeitastheexclusivecollective-bargainingrepresentative for all the employees in said unit, and thata date be set to commence bargaining. In said letter theUnion offered to prove its majority status by submittingto an impartial third party the cards then in its possessionwhichRespondent'semployeeshad signed expresslyauthorizing the Union to represent the signers thereof forcollective bargaining.On July 18, the above referred to letter was received byRespondent and was immediately referred to ForrestVotaw, Respondent's plant manager who then conferredwithRespondent'spresident,whose headquarters arelocated in New York and who happened to be visiting theDenver plant when the Union's letter arrived, and alsowith Respondent's attorney.90As the result of said conferences, Votaw, under date ofJuly 20, wrote the Union as follows."Morgan was ratedby CarterinOctoberDuring the interview orconference,Carter statedthatMorgan'swork was good but Morgan'sattitude towardRespondent was bad,adding thatMorgan would dohimself goodif he looked for a jobelsewhereCarter recommended, andMorgan received,a 5-centper hour wage increaseinOctober"Wilson testified thathe learned of this companypolicyfrom Bolte,Plant SuperintendentWilmerWaugman,and Bill Tronick,Respondent'sindustrial relations manager"The appropriateness of the claimed unit is not disputed, it being thesame unit the parties agreed to in the 1966 proceedings"An attorneyother than the one appearing at the hearing onRespondent's behalfThis is in reply to your letter of July 17, 1967, allegingthatamajorityof certain of our employees hasauthorized your organization to represent them.As you know an election by secret ballot held lastOctober upon your petition showed overwhelmingly thatour employees do not favor union representation Anearlier election had similar results. All the informationwe have indicates to us that our employees' feeling isunchangedThe best method of ascertaining the true desires of ouremployees is through the democratic method of anelectionby secret ballot again supervised by theNational Labor Relations Board.We stand ready tocooperate in the holding of such an election as quicklyas possible and are sure that you will also.In the meantime we do not think that it would be fairto our employees or to our company to undertakenegotiationswith your organizationWe suggest anearlymeetingwith representatives of theNationalLabor Relations Board.As more fully set forth below, the record as a wholeprovidesno basis to support Respondent's assertedreasons, as set forth in the letter quoted immediatelyabove, for doubting the Union's majority In addition,consideration should be given to (1) at no time during the1966 campaign, or for that matter at no time prior to July17, 1967, did the Union claim to represent a majority ofRespondent's employees or did it prior to July 17, 1967,demand recognition as the bargaining representativewithoutbeingcertifiedbytheBoardassuchrepresentative, (2) according to the Tally of Ballots issuedin the election proceedings of October 1966 (27-RC-3080)there were approximately 176 eligible voters, 115 of whomcast ballots against, 55 of whom cast ballots for theUnion, and one ballot was challenged, (3) as of July 17,1967, the bargaining unit was composed of 214 employeesplus two on military leave, (4) on July 17, 1967, theUnion hadin itspossession 113 valid authorization cards,allof which were signed between late June and July 17,1967, and (5) Votaw's testimony to the effect that as ofJuly 20, the date of his letter rejecting the Union's requestfor recognition, Respondent had no reasons for doubtingthe Union's majority claim other than those set forth inhis rejection letter plus the fact that at the end of the July20 shift Union representatives were at the plant gatespassing out literature requesting those employees who hadnotalready signed authorization cards to sign theauthorization cards which were attached to said literature. "On the same day, July 20, Respondent rejected theUnion's recognition request and its request for anappointment to commence bargaining, Respondent filed apetition with the Director for Region 27 seeking to havethequestionof representation resolved through theBoard's election procedure (Case 27-RM-243).On July 21, the Union received a letter, dated July 20,from the aforesaid Regional Director enclosing a copy ofthe aforementioned representation petition.By letter, dated July 21, the Union informed saidRegional Director93 of its prior demand upon Respondentfor recognition, of its request fora bargainingconference,and its offer to prove its majority representative statusthrough an impartial third party. The letter concluded by"Admittedly, Votaw's July 20 letterwas written and the representationpetitionmentioned immediatelybelow was filed, prior to thedistributionby the Union of theaforementionedliterature"A copy ofthisletterwas forwardedto Respondent on July 21 MORSE CHAIN COMPANYrecalling that a Board-conducted election had been heldonOctober5,1966,andhenceRespondent'saforementioned petition was untimely.On July 28, the Union distributed to the employees,includingVotaw, at the plant gates a circular, on itsletterhead, addressed, "An Open Letter to Mr. Votaw,"stating among other things, that (1) the Union had beenauthorized by 129 of Respondent's employees to representthem for collective bargaining, (2) the signed authorizationcards had been given to the N.L R B. for verification, (3)no election is needed, (4) the Union is ready to negotiate abargaining contract and a proposed contract, whichRespondent'semployeeshadapproved,wouldbesubmitted to Respondent on July 31, (5) Respondent wasstallingby seeking a Board election, which Respondentknows cannot be held for at least 2-1/2 months and (6)the Union again offers to prove its majority status.Under date of July 31, Respondent sent each employeea letter, over Votaw's signature,disclaiming any attemptby Respondent of "stalling" as charged in the Union'sJuly 28 letter, andmaintaining,among other things, thatthe Union's representative status should be resolved by anelection.On July 31, the Union, through Meacham and anotherunionofficial, delivered to Votaw a proposed contract andsaid officials requesteda meetingto discuss the proposedcontract.Under the date of August 2, Respondent, over Votaw'ssignature,answered the Union's "open letter" of July 28,by addressing a letter to Meacham in which Respondentagainstated that (1) it has a good-faith doubt that theUnion represented the majority of the bargaining unitemployees, (2) an election, if held, would bear out itsposition that the employees do not want the Union torepresent them, (3) it isnot "stalling," and (4) until thereisproof through an election that the Union, in fact,represents the employees involved, it will not recognizenor bargaincollectivelywith the Union. The letter thenalso stated:Having againmade our position clear we are returningherewith the contract proposal which you delivered tome on Monday. We have not considered it and will notdo sounless and untilyou are authorized to representour employees in themanner indicated.93Under date of August 3, the aforementionedRegionalDirector notified Respondent and the Union that he wasdismissingRespondent's representation petition because itwas not timely filed, in that the Board had conducted anelectionamongthe employees involved on October 5,1966.On August 4, Respondentsent a letterto its employeesreading, in part, as follows:Itnow appears that the I A.M. (union) is presentlyattempting,by a clever scheme, to deprive you out of achance to vote on whether or not you want them asyour representatives.In the aforesaid August 4 letter, Respondent reviewedsome of the events which had occurred since the Union'sJuly 17 demand for recognition, but Respondent omittedtherein certainvitalevents which had taken place. Forexample,Respondent attached to the aforesaid letter acopy of the Regional Director's July 20 letter to theUnionenclosinga copy of Respondent's representation"Admittedly,Respondent acquired no new evidence between July 18 andJuly 31, to support its July 20 claim that it doubted the Union's majontyrepresentative status593petition of July 20. Respondent, however, neglected toattach a copy of the Union's July 21 letter to the RegionalDirector calling attention to the untimeliness of thepetition.Instead,Respondent'sletteradvisedtheemployees that it always had been willing to waive itsright to refuse to have an election before October but thatthe Union continues to stand on a technicality and refusedto so waive.On August 8, Respondent filed with the Board a secondrepresentation petition which was timely under the ActThis petition was withdrawn when the Regional DirectoradvisedRespondent that the petition could not beprocessed due to the fact that the Union had filed acharge of unfair labor practices against Respondent.Ina letter to its employees, dated August 23,Respondent stated, in part, as followsOn August 8, 1967, when we became eligible to file foran election for you we did so for the second time. Thegovernment has informed us that as long as the unionkeeps making unfair labor practice charges there cannotbe an election. Therefore since our request for yourelection has been stalled indefinitely by union charges,we will withdraw our last request and wait to see whatthe future brings.During July and August, the Union issued certainhandbillsurgingtheemployeestosupportitsorganizational driveOn November 3, Respondent advised the employees, inwriting, as follows:Due to generally unfavorable business conditions, weare forced at this time to reduce hours to 40 hours perweek.This will be a permanent change, and as previouslydone in 1963 when we reduced hours, a blanket wageincrease will be given.EffectiveMonday, November 6, 1967, all hourly shopemployees will receive a 5-1/2% pay increase.The new shop hours beginning Monday, November 6,will be 7.00 AM to 3.30 PM for the day shift; and 3:30PM to midnight for the night shift.On November 8, Respondent advised the employees, inwriting, as follows:In Order To Better Serve Our Customers And MaintainEffeciency In Handling And Shipping Orders We FindItNecessary to Change Our Hours.EffectiveWednesday November 8, 1967 TheENTIREPlant Will Work The Same Hours As Follows:Days 7:30 AM to 4:00 PMNights 4:00 PM to 12:30 AMRespondent admits that the November 3 and theNovember 8 changes in the employees' hours and paywere made and put into effect without first consultingwith, or advising, the Union.The right of employees under Section 7 of the Act "toform, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing .[and] to refrain from any or all such activities" iseffectively implemented by Section 8(a) (1) and (5). Theseprovisions forbid an employer to "interfere with, restrain,or coerce employees in the rights guaranteed in Section7," and likewise prohibit an employer from refusing torecognizeorbargaincollectivelywith themajontyrepresentative of his employees in the appropriate unit. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDThe employer's economic hold over his employees, whichinheres in their relationship, is thereby neutralized inmatters of organization and representation, which areparticularly the concern of the employees. Interdictionagainst employer intrusion in such matters is essential ifemployees are to be free from the coercive influence oftheir employer, for employees are, as the courts haverepeatedly and uniformly held, not insensitive to theadvantages in their employment that they consider arelikelytoflow from their employer, nor to thedisadvantageswhichmay attend their choice ofrepresentative opposed by their employer. And for thesame reason, employees cannot be expected to derive thefullbenefit from their protected right of self-organizationand to the selection of a representative of their ownchoosing if they believe, from circumstances which theiremployer creates, or for which he was fairly responsible,that their representative, however chosen, is subject to theemployer's approval or disapproval.Respondent, having concededly refused to bargain withtheUnion, argues principally that it was under noobligation to recognize or bargain with the Union, whosedemand for recognition was based on signed authorizationcards,within a year following a validBoard-conductedelection,due to the provisions in Section 9(c)(3). Theelection, which the Union lost, had been held on October5, 1966, and the Union's demand for recognition cameless than a, year later.9`Section 8(a)(5) of the Act requires an employer "tobargaincollectivelywith the representatives of hisemployees, subject to the provision of Section 9(a)."Section 9(a) provides that "Representatives designated orselected for the purposes of collective bargaining by themajority of the employeesin a unitappropriate for suchpurposes, shall be the exclusive representatives of allemployees in such unit for the purposes of collectivebargaining. .AlthoughSection9(c)(1)providesmachinery by which the question of representative statusmay be determined in a Board-conducted election, it haslong been established that an election is not the onlmeansby which representative status may be determined. 4Thus, contrary to Respondent's contention as expressed atthe hearingand initsbrief, it is settled law that theseprovisions of the Act impose upon an employer the dutytorecognize and confer with the representative of amajority of his employeesin anappropriate bargainingunit upon a clear demand from such representative.96The language and legislative history97of Section 9(c)clearlyindicatesthat Congress was aware of alternativemethods of determining union representative status, butthat it was concerned only with limiting the frequency ofelections.when it passed Section 9(c)(3). It is significant tonote that while the words of Section 9(a) - "designatedor selected"- authorized the use of such alternativemethods, Section 9(c)(3) refers only to elections. Further,there is nothing in the Act or in the legislative history ofSection 9(c)(3) to suggest that Congress intended topermit anemployer to disregard the principle of collectivebargaining,or to receive immunity from his obligationunder Section 8(a)(5), merely because an election was held"Section 9(c)(3) provides:"No election shall be directed in anybargainingunitorany subdivisionwithinwhich, in the precedingtwelve-month period, a valid election shall have been held.""Ray Brooksv.N.L.R.B.,348U.S. 96;UnitedMineWorkers v.Arkansas Oak FlooringCo..351 U.S. 62."Medo Photo Supply Corp. v. N.L.R.B.,321U.S. 678;N.L.R.B. v.Burton-Dixie Corp.,210 F.2d 199(C.A. 10);N.L.R.B. v. Katz,379 U.S.736.among his employees within a year preceding a demandfor recognition by a labor organization representing amajority of his employees. The legislative history ofSection 9(c)(3) shows that Congress wanted to avoid theplant disruption expense to the Board of too frequentelections but there is no evidence of congressional intentto incur the greater disruptionresultingfrom an employerbeing permitted to ignore the duty of collective bargainingaltogether. In short, there is no support in law forRespondent's contention that Section 9(c)(3) precludedRespondent's employees from validly selecting the Unionas their collective-bargaining representative and thatRespondent was at liberty to deny recognition to theUnion because it was less than a year since certification ofthe results of the October 1966 election. Under thecircumstances,IrejectRespondent'saforementionedcontention and find them to be without substance ormerit."Uncontroverted credited evidence establishes that onJuly 17, 1967, the day the Union informed Respondent byletter that a majority of Respondent's employees hadselectedtheUnion to represent them for collectivebargainingand requested Respondent to confer with it,the Union, in fact, had been selected and designated bythe majority of the employees in the appropriate unit astheir collective-bargainingrepresentative.That being so,bargain with the Union as such representative. Instead offulfilling its statutory duty,Respondent continued itsspiritedcampaign to undermine the Union's majoritystatus.This campaign, as epitomized above, includedthreatsofeconomic reprisals for union activities,unilaterallygrantingwages,unilaterallychanging theemployees' hours of work to dissuade the employees fromseekingunion representation, coupled with numerousother acts of interference,designedto interfere with theemployees' exercise of their rights under Section 7 of theAct.Nor did Respondent challenge the Union's majoritywhen the bargaining request was made.The record as a whole clearly establishes, and I find,that Respondent never manifested a doubt of the Union'smajority status.Respondent's rejection of the Union'sdemand forrecognitionwas based solely on Respondent'scontention that it was under no obligation to recognize theUnion under the circumstances here presented; that is tosay, because the demand was made and received withinthe 12-month period of the certification of the result ofthe October 1966 election. This erroneous view of the lawis not available as a defense to a refusal to bargain.99This is not a case which requires a determinationwhether Respondent entertained a good-faith doubt of theUnion's majority status. Respondent's contention that theemployees, or at least a large number of them had signedauthorization cards relying on the assurances of thesolicitors that the cards were to be used to secure anelection finds no support in the record. The contentionnow tendered by Respondent suffers from the infirmity ofbeinga legal afterthoughtsincethe record is barren of any"Ray Brooks v. N.L.R.B.,348 U.S. at 100, n. 8."Conren, Inc.,156 NLRB, affd.sub nom Conren, Inc., etc. v. N.L.R.B.,368 F.2d 173 (C.A. 7) cert. denied 386 U.S. 974;Rocky MountainPhosphates. Inc.,138NLRB 292, 295;Cincinnati Gasket, Packing &Mfg., Inc..163 NLRB No. 104, n. 4."Respondent's contention that it doubted the Union's majority statuswhen it refused the Union's request for recognition because of the Union'sJuly 20 solicitation of additional authorization cards is without merit orsubstance.Themere solicitation of additional cards did not makeimmediate suspect theUnion's claimed majority status onJuly 17. MORSE CHAIN COMPANYevidence that Respondent knew at the time it rejected theUnion's request for recognition, that any authorizationcard was signed for any reason save for the clear andunambiguous purpose set forth on said card.Upon the entire record in the case, which clearlyestablishes that at no time did Respondent attempt tofulfill its statutory duty to bargain collectively with thechosen representative of the majority of the employees inthe unit heretofore found appropriate, I find that on July20, 1967,100 and at all times thereafter, Respondent failedand refused to bargain collectively with the Union as thedulydesignatedand selected representative of theemployees in the appropriate unit, in violation of Section8(a)(5)and (1) of the Act, thereby interfering with,restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 thereof.Ialso find that Respondent further violated Section 8(a)(5) and (1) of the Act by, on November 6, 1967, and onNovember 8, 1967, without notice to, or consultation with,theUnion it changed its employees' pay and hours ofwork.IfurtherfindthatRespondent interferedwith,restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act by: (1) Huston'sJune 21 remarks to James Ducey, (2) Bolte's June 21-22remarks to James Ducey, (3) Bolte's early July remarks toSackrider, (4) Bolte's late June or early July remarks toPaul Schmidt, (5) Bolte's early July remarks to Roberts,Schmidt, Bishop, and Joe Martinez, (6) Carter's earlyJuly remarks to Art Morgan, and (7) Wilson's July 14remarks to Roberts.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above,occurringinconnectionwiththebusinessoperations of Respondent as described in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and, suchof them as have been found to constitute unfair laborpractices, tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (5) of theAct, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent on July 20, 1967, and atalltimes thereafter, has refused to bargain collectivelywith the Union as the duly designated representative ofthe employees in an appropriate unit, I will recommendthatRespondent, upon request, bargain collectively with595theUnion as the exclusive representative of saidemployees, and if an agreement is reached, embody suchunderstanding in a signed agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act, and is engaged in commerce or inabusiness affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All persons employed by Respondent at its 4650Steele Street,Denver, Colorado, plant, excluding officeclericalemployees,salesmen,guards,professionalemployees,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.On July 17, 1967, and at all times since, the Unionhas been, and now is, the exclusive representative ofRespondent's employees in the aforesaid unit, for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on and after July 20, 1967, to bargaincollectively with the Union as the exclusive representativeof the employees in the aforesaid unit, Respondent hasengaged in, and is engaging in, an unfair labor practicewithin themeaningof Section 8(a)(5) and (1) of the Act.6.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as found in the foregoing findings offact,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act.7.By unlawfully questioning its employees about theirunionsympathies and the union sympathies of theircoworkers,Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.8.By promises of benefits if the employees wouldrepudiate their support for the Union and threats of lossof benefits if they remained or became members of theUnion,Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]'"'The date of Respondent's letter rejecting the Union's request forrecognition